 


REVOLVING CREDIT AND SECURITY AGREEMENT


THIS REVOLVING CREDIT AND SECURITY AGREEMENT (the “Agreement”) dated as of
February 1, 2008 is entered into between NeoGenomics, Inc., a Florida
corporation (“Borrower”), NeoGenomics, Inc., a Nevada corporation (“Guarantor”,
together with Borrower, individually a “Credit Party” and collectively, the
“Credit Parties”) and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (the “Lender”).
 
WHEREAS, the Credit Parties have requested that Lender make available to
Borrower a revolving credit facility (the “Revolving Facility”) in a maximum
principal amount at any time outstanding of up to Three Million Dollars
($3,000,000) (the “Facility Cap”), the proceeds of which shall be used by
Borrower as a provider of healthcare services and for the generation of
receivables and for any other lawful purpose permitted under this Agreement and
for payments to Lender hereunder; and
 
WHEREAS, Lender is willing to make the Revolving Facility available to Borrower
upon the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, and intending to be legally bound, Credit Parties and Lender
hereby agree as follows:
 
I.
DEFINITIONS

 
1.1   General Terms
 
In addition to the definitions above and elsewhere in this Agreement, the terms
listed in Annex I hereto shall have the meanings given such terms in Annex I,
which are incorporated herein and made a part hereof. All capitalized terms used
which are not specifically defined herein shall have meanings provided in
Article 9 of the UCC to the extent the same are used or defined therein. Unless
otherwise specified herein or in Annex I, any agreement, contract or instrument
referred to herein or in Annex I shall mean such agreement, contract or
instrument as modified, amended, restated or supplemented from time to time.
Unless otherwise specified, as used in the Loan Documents or in any certificate,
report, instrument or other document made or delivered pursuant to any of the
Loan Documents, all accounting terms not defined in Annex I or elsewhere in this
Agreement shall have the meanings given to such terms in and shall be
interpreted in accordance with GAAP. References herein to “Eastern Time” shall
mean eastern standard time or eastern daylight savings time as in effect on any
date of determination in the eastern United States of America. The terms
“herein”, “hereof” and similar terms refer to this Agreement as a whole. In the
computation of periods of time from a specified date to a later specified date
in any Loan Document, the terms “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including.” In any other case, the term “including” when used in any Loan
Document means “including without limitation.” The term “documents” means all
writings, however evidenced and whether in physical or electronic form,
including all documents, instruments, agreements, notices, demands,
certificates, forms, financial statements, opinions and reports. The term
“incur” means incur, create, make, issue, assume or otherwise become directly or
indirectly liable in respect of or responsible for, in each case whether
directly or indirectly, and the terms "incurrence" and "incurred" and similar
derivatives shall have correlative meanings. Unless otherwise expressly
indicated, the meaning of any term defined (including by reference) in any Loan
Document shall be equally applicable to both the singular and plural forms of
such term.
 

--------------------------------------------------------------------------------


In the event that any Accounting Change (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Borrower and Lender agree to enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to equitably reflect such Accounting Change with the desired result that
the criteria for evaluating Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
Borrower and Lender, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred.
 
1.2   Definitions
 
“Acceptance Notice” shall have the meaning given such term in Section 8.11.
 
“Accounting Change” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the U.S. Securities and Exchange Commission.
 
“Accounts” shall mean “accounts” as defined in Section 9-102 of the UCC
(including Health Care Insurance Receivables).
 
“Account Debtor” shall mean “account debtor” as defined in Section 9-102 of the
UCC.
 
“Accumulated Distribution” shall have the meaning given to it in the definition
of “Permitted Distribution”.
 
“Accumulated Distribution Fiscal Quarter” shall have the meaning given to it in
the definition of “Permitted Distribution”.
 
“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of Borrower or Guarantor under any Loan Document shall be an
Advance for purposes of the Agreement.
 
“Affiliate” shall mean, as to any Person (a) any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) any other Person who is a director
or officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii)
of any Person described in clause (a) above with respect to such Person, (c) any
other Person which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person and (d) in the
case such Person is an individual, any other Person who is an immediate family
member, spouse or lineal descendant of individuals of such Person or any
Affiliate of such Person. For purposes of this definition, the term “control”
(and the correlative terms, “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies, whether through ownership of
securities or other interests, by contract or otherwise. “Affiliate” shall
include any Subsidiary. Notwithstanding anything herein to the contrary, in no
event shall Lender be considered as “Affiliate” of Borrower or Guarantor.
 
“Applicable Rate” shall mean the interest rate applicable from time to time to
Loans under the Agreement.
 
2

--------------------------------------------------------------------------------


“Availability” shall mean the value, in U.S. Dollars of eighty-five percent
(85%) of the Borrowing Base minus, if applicable amounts reserved pursuant to
this Agreement.
 
“Borrowing Base” shall mean, as of any date of determination, the net
collectible Dollar value of Eligible Accounts, as determined with reference to
the most recent Borrowing Certificate and otherwise in accordance with the
Agreement; provided, however, that if as of such date the most recent Borrowing
Certificate is of a date more than four Business Days before or after such date,
the Borrowing Base shall be determined by Lender in its Permitted Discretion.
For purposes hereof, the net collectible Dollar value of Eligible Accounts is
the amount due to Borrower as a result of a contractual right of payment from
third-party payors less deductible obligations and contractual allowances as
determined and approved by Lender in its Permitted Discretion.
 
“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A attached hereto.
 
“Borrowing Date” shall the mean the date requested for an Advance by Borrower
pursuant to Section 2.3.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Lender is closed.
 
“Capital Expenditures” shall mean, for any Test Period, the sum (without
duplication) of all expenditures (whether paid in cash or accrued as
liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.
 
“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.
 
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
 
“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.
 
“Change of Control” shall mean, with respect to Borrower or Guarantor, the
occurrence of any of the following: (i) a merger, consolidation, reorganization,
recapitalization or share or interest exchange, sale or transfer or any other
transaction or series of transactions in which its stockholders, managers,
partners or interest holders immediately prior to such transaction or series of
transactions receive, in exchange for the stock or interests owned by them,
cash, property or securities of the resulting or surviving entity or any
Affiliate thereof, and, as a result thereof, Persons who, individually or in the
aggregate, were holders of fifty percent (50%) or more of its voting stock,
securities or equity, partnership or ownership interests immediately prior to
such transaction or series of transactions hold less than fifty percent (50%) of
the voting stock, securities or other equity, partnership or ownership interests
of the resulting or surviving entity or such Affiliate thereof, calculated on a
fully diluted basis, (ii) a direct or indirect sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of its assets, (iii) the initial public offering of
its securities, (iv) any “change in/of control” or “sale” or “disposition” or
similar event as defined in any document governing indebtedness of such Person
which gives the holder of such indebtedness the right to accelerate or otherwise
require payment of such indebtedness prior to the maturity date thereof, or (v)
the replacement of a majority of the board of directors of Borrower over a
one-year period from the directors who constituted the board of directors of
such Borrower at the beginning of such period and such replacement shall not
have been approved by a vote of at least a majority of the board of directors of
such Borrower then still in office who either are members of such board of
directors at the beginning of such period or whose election as a member of such
board of directors was previously so approved.
 
3

--------------------------------------------------------------------------------


“Chattel Paper” shall mean “chattel paper” as defined in Section 9-102 of the
UCC, whether tangible or electronic.
 
“Closing” shall mean the satisfaction, or written waiver by Lender, of all of
the conditions precedent set forth in the Agreement required to be satisfied
prior to the consummation of the transactions contemplated hereby.
 
“Closing Date” shall mean the date upon which the Closing occurs.
 
“Collateral” shall mean all of the property described below in, to, or under
which a Borrower now has or hereafter acquires any right, title or interest,
whether present, future, or contingent, including any such property acquired by
assignment:
 
(a) All of Borrower’s now-owned and hereafter acquired or arising Accounts,
accounts receivable and rights to payment of every kind and description related
to Accounts, and all of Borrower’s contract rights, chattel paper, documents and
instruments with respect to such Accounts and accounts receivable, and all of
Borrower’s rights, remedies, security and liens, in, to and in respect of the
Accounts, including, without limitation, rights of stoppage in transit,
replevin, repossession and reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, guaranties or other contracts of
suretyship with respect to the Accounts, deposits, Letters of Credit, Supporting
Obligations or other security for the obligation of any Account Debtor, and
credit and other insurance relating to such Accounts and accounts receivable;
 
(b) All of Borrower’s right, title and interest in, to and in respect of all
goods relating to, or which by sale have resulted in, Accounts, including,
without limitation, all goods described in invoices or other documents or
instruments with respect to, or otherwise representing or evidencing, any
Account, and all returned, reclaimed or repossessed goods;
 
(c) All of Borrower’s now owned or hereafter acquired (i) Lockbox Accounts (and
the funds contained therein) and (ii) any deposit accounts (and the funds
contained therein), other than the Lockbox Accounts, into which Accounts are
deposited, to the extent Accounts are contained therein;
 
(d) All of Borrower’s now owned and hereafter acquired or arising general
intangibles and other property of every kind and description with respect to,
evidencing or relating to its Accounts and other rights to payment, including,
but not limited to, all existing books and records, as the same relate to the
Accounts;
 
(e) The proceeds of all of the foregoing (including, without limitation,
insurance proceeds) related to losses with respect to Collateral such as
business interruption insurance or other insurance proceeds related specifically
to losses from the Collateral.
 
4

--------------------------------------------------------------------------------


“Collateral Management Fee” shall mean a monthly fee to be paid by Borrower to
Lender in an amount equal to 0.025% per month calculated on the basis of the
daily average amount of the balances under the Revolving Facility outstanding
during the preceding month.
 
“Commercial Tort Claims” shall mean “Commercial Tort Claims” as defined in
Section 9-102 of the UCC.
 
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit B attached hereto.
 
“Concentration Account” shall mean a depository account maintained by Lender or
an affiliate of Lender at such bank as Lender may communicate to Borrower from
time to time.
 
“Credit Party” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable federal and state liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally, as amended and in effect
from time to time.
 
“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.
 
“Default Rate” shall mean at any time the Applicable Rate in effect at such time
plus three percent (3%) per annum.
 
“Denial Disclosure” shall have the meaning given to it in Section 7.18.
 
“Deposit Accounts” shall mean “deposit accounts” as defined in Section 9-102 of
the UCC.
 
“Distribution” shall mean any direct or indirect dividend, distribution or other
payment of any kind or character (whether in cash, securities or other property)
in respect of any equity interests.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Documents” shall mean “documents” as defined in Section 9-102 of the UCC.
 
“Eligible Accounts” shall mean each Account arising in the ordinary course of
Borrower’s business from the sale or lease of goods or rendering of Services
which Lender, in its Permitted Discretion, deems an Eligible Account unless:
 
(a) such Account is not subject to a valid perfected first priority security
interest in favor of Lender, subject to no other Lien;
 
(b) such Account is not evidenced by an invoice, statement or other documentary
evidence satisfactory to Lender;
 
(c) such Account or any portion thereof (in which case only such portion shall
not be an Eligible Account) is payable by a beneficiary, recipient or subscriber
individually and not directly by a Medicaid/Medicare Account Debtor or
commercial medical insurance carrier, or client acceptable to Lender in its
Permitted Discretion;
 
5

--------------------------------------------------------------------------------


(d) such Account arises out of Services rendered or a sale or lease made to, or
out of any other transaction between Borrower or any of its Subsidiaries and,
one or more Affiliates of Borrower;
 
(e) such Account remains unpaid for longer than (i) one hundred fifty
(150) calendar days after the applicable Services were rendered with respect to
Accounts payable by a Medicaid/Medicare Account Debtor or commercial medical
insurance carrier acceptable to Lender and (ii) one hundred twenty (120)
calendar days after the applicable Services were rendered with respect to all
other Account Debtors;
 
(f) with respect to all Accounts owed by any particular Account Debtor (other
than Accounts from Medicaid/Medicare Account Debtors) or its Affiliates, if more
than twenty five percent (25%) of the aggregate balance of all such Accounts
owing from such Account Debtor and its Affiliates are ineligible due to the
requirements of clause (e) of this Section or such higher threshold which may be
agreed in writing by Lender for any specific Account Debtor;
 
(g) with respect to all Accounts owed by any particular Account Debtor or its
Affiliates, twenty-five percent (25%) or more of all such Accounts are deemed
not to be Eligible Accounts for any reason hereunder (which percentage may, in
Lender’s Permitted Discretion, be increased or decreased);
 
(h) with respect to all Accounts owed by any particular Account Debtor or its
Affiliates (other than Medicaid/Medicare Account Debtors) if such Accounts
exceed twenty percent (20%) of the net collectible Dollar value of all Eligible
Accounts at any one time (including Accounts from Medicaid/Medicare Account
Debtors), then the amount by which such Accounts for that particular Account
Debtor or its Affiliates exceed twenty percent (20%) of the net collectible
Dollar value of all Eligible Accounts shall not be included as Eligible
Accounts;
 
(i) any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;
 
(j) the Account Debtor for such Account has commenced a voluntary case under any
Debtor Relief Law or has made an assignment for the benefit of creditors, or a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business, ceased to be solvent, called a meeting of its creditors, or
has consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs;
 
(k) such Account arises from the sale or lease of property or Services rendered
to one or more Account Debtors outside the United States (including any
territory or possession of the United States that has adopted Article 9 of the
UCC) or that have their principal place of business or chief executive offices
outside the United States (including any territory or possession of the United
States that has adopted Article 9 of the UCC);
 
6

--------------------------------------------------------------------------------


(l) such Account represents the sale or lease of goods or rendering of Services
to an Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment or any other repurchase or return basis or is evidenced
by Chattel Paper or an Instrument of any kind or has been reduced to judgment;
 
(m) the applicable Account Debtor for such Account is any Governmental Authority
(excluding Medicaid/Medicare Account Debtors), unless rights to payment of such
Account have been assigned to Lender pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15, et
seq.), or otherwise only if all applicable statutes or regulations respecting
the assignment of Government Accounts have been complied with as determined by
Lender in its Permitted Discretion;
 
(n) such Account is subject to any offset, credit (including any resource or
other income credit or offset) deduction, defense, discount, chargeback, freight
claim, allowance, adjustment, dispute or counterclaim (each an “Adjustment”), or
is contingent in any respect or for any reason; provided, that, the discounted
amount of such Account after giving effect to such Adjustment will be considered
an Eligible Account;
 
(o) there is any agreement with an Account Debtor for any deduction from such
Account; provided, that, the discounted amount of such Account after giving
effect to such discounts and allowances shall be considered an Eligible Account;
 
(p) any return, rejection or repossession of goods or Services related to it has
occurred;
 
(q) such Account is not payable to Borrower;
 
(r) a Borrower has agreed to accept or has accepted any non-cash payment for
such Account;
 
(s) with respect to any Account arising from the sale of goods, the goods have
not been shipped to the Account Debtor or its designee;
 
(t) with respect to any Account arising from the performance of Services, the
Services have not been actually performed or the Services were undertaken in
violation of any law; or
 
(u) such Account fails to meet such other specifications and requirements which
may from time to time be established by Lender or is not otherwise satisfactory
to Lender, as determined in Lender’s Permitted Discretion.
 
“EMTALA” shall mean the Emergency Medical Treatment and Active Labor Act, as
amended, and the regulations thereunder.
 
“Environmental Laws” shall mean any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment, or protection
of human health or employee health and safety (as affected by the environment or
by any substance the exposure to which is reasonably suspected of causing harm
to human health), as has been, is now, or may at any time hereafter be, in
effect to which the Borrower is subject.
 
7

--------------------------------------------------------------------------------


“Equipment” shall mean “equipment” as defined in Section 9-102 of the UCC.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
 
“Event of Default” shall mean the occurrence of any event set forth in
Article X.
 
“Excess Cash Flow” shall mean, for any fiscal year (or for such other period as
may be specifically provided for herein), as calculated for Borrowers and their
Subsidiaries on a consolidated basis, without duplication, an amount equal to
the sum of (a) Net Income (as defined in Annex I) for such period, plus (b) an
amount equal to the amount of depreciation expenses, amortization expense
(including the amortization of goodwill), accrued non-cash interest expense and
all other non-cash charges deducted in arriving at such Net Income, plus (c) an
amount equal to the aggregate Net Cash Proceeds of the sale, lease, transfer or
other disposition of assets by Borrowers during such period to the extent not
required to be applied to mandatory prepayments or payments on the Loans, plus
(d) an amount equal to the net loss on the sale, lease, transfer or other
disposition of assets by Borrowers during such period to the extent deducted in
arriving at such Net Income, plus (e) an amount equal to any tax refunds or
credits received by Borrowers during such period, plus (f) other extraordinary
or non-recurring charges that would not have otherwise been incurred in the
ordinary course of business, less (g) an amount equal to the unfinanced
permitted Capital Expenditures of Borrowers for such period, less (h) an amount
equal to the sum of all regularly scheduled payments (to the extent such
payments have not already been deducted in arriving at Net Income) and optional
and mandatory prepayments of principal on Indebtedness for money borrowed
actually made during such period to the extent permitted hereunder, less (i) an
amount equal to the net gain on the sale, lease, transfer or other disposition
of assets by Borrowers during such period to the extent included in arriving at
such Net Income, less (j) other extraordinary or non-recurring gains that would
not have otherwise been incurred in the ordinary course of business.
 
“Facility Cap” shall have the meaning given the term in the Recitals of this
Agreement.
 
“Federal Reserve” shall mean the Federal Reserve Bank of the United States.
 
“Fixtures” shall mean “fixtures” as defined in Section 9-102 of the UCC.
 
   “GAAP” shall mean generally accepted accounting principles in the United
States as in effect on the Closing Date.
 
“General Intangibles” shall mean “general intangibles” as defined in Section
9-102 of the UCC.
 
“Goods” shall mean “goods” as defined in Section 9-102 of the UCC.
 
“Government Account” shall mean all Accounts arising out of or with respect to
any Government Contract.
 
“Government Contract” shall mean all contracts with any Governmental Authority.
 
“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.
 
8

--------------------------------------------------------------------------------


“Guaranteed Obligations” shall have the meaning given such term in Section 14.1
hereof.
 
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Guaranty” shall mean, collectively and each individually, all guaranties
executed by Guarantor.
 
“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.
 
“Healthcare Laws” shall mean all applicable statutes, laws, ordinances, rules
and regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers and healthcare
services (including without limitation Section 1128B(b) of the Social Security
Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties Involving
Medicare or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute,” and the Social Security Act, as amended, Section 1877,
42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals), commonly
referred to as “Stark Statute”), and 31 U.S.C. Section 3279 et seq. (the False
Claims Act) to which Borrower is subject.
 
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996 (Pub. L. No. 104-191) and the regulations promulgated thereunder.
 
“HUD Application” shall have the meaning given such term in Section 8.11.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit or bankers acceptances, (c) all
Capitalized Lease Obligations, (d) all obligations or liabilities of others
secured by a Lien on any asset of such Person or its Subsidiaries, irrespective
of whether such obligation or liability is assumed, (e) all obligations to pay
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and not outstanding more than one hundred twenty
(120) calendar days after the date such payable was created) or such longer
period as shall be agreed in writing by Lender and Borrower, (f) all net
obligations owing to counterparties under Hedging Agreements, (g) all
obligations with respect to redeemable Capital Stock or repurchase obligations
under any Capital Stock issued by such Person, (h) the present value of future
rental payments under all synthetic leases (excluding specifically any operating
leases or real estate leases) and (i) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (h) above.


“Indemnified Person” shall have the meaning given such term in Section 15.4.


“Initial Advance” shall mean the initial Advance.


“Instrument” shall mean “instrument” as defined in Section 9-102 of the UCC.


“Insured Event” shall have the meaning given such term in Section 15.4.


9

--------------------------------------------------------------------------------


“Insurer” shall mean a Person that insures another Person against any costs
incurred in the receipt by such other Person of Services, or that has an
agreement with Borrower to compensate it for providing Services to such Person.


“Intellectual Property” shall mean all patents, patent applications, trademarks,
trademark applications, service marks, registered copyrights, copyright
applications, copyrights, trade names, trade secrets and software and all rights
in the foregoing.


“Inventory” shall mean “inventory” as defined in Section 9-102 of the UCC.
 
“Investment Property” shall mean “investment property” as defined in Section
9-102 of the UCC.
 
“Landlord Waiver and Consent” shall mean a waiver/consent from the
owner/lessor/mortgagee of any premises either owned or occupied by Borrower at
which any of the Collateral is now or hereafter located for the purpose of
providing Lender access to such Collateral, in each case as such may be
modified, amended or supplemented from time to time.
 
“Letter of Credit Rights” shall mean “letter of credit rights” as defined in
Section 9-102 of the UCC, whether or not the letter of credit is evidenced by a
writing.
 
“Liability Event” shall mean any event, fact, condition or circumstance (i) in
or for which Borrower becomes liable or otherwise responsible for any amount
over $50,000 owed or owing to any Medicaid, Medicare or CHAMPUS/TRICARE program
by a provider under common ownership with such Borrower or any provider owned by
such Borrower pursuant to any applicable law, ordinance, rule, decree, order or
regulation of any Governmental Authority after the failure of any such provider
to pay any such amount when owed or owing, (ii) in which Medicaid, Medicare or
CHAMPUS/TRICARE payments to Borrower are lawfully set-off against payments to
such Borrower to satisfy any liability of or for any amounts over $50,000 owed
or owing to any Medicaid, Medicare or CHAMPUS/TRICARE program by a provider
under common ownership with such Borrower or any provider owned by such Borrower
pursuant to any applicable law, ordinance, rule, decree, order or regulation of
any Governmental Authority, or (iii) any of the foregoing under clauses (i) or
(ii) in each case pursuant to statutory or regulatory provisions that are
similar to any applicable law, ordinance, rule, decree, order or regulation of
any Governmental Authority referenced in clauses (i) and (ii) above or successor
provisions thereto.
 
“LIBOR” shall mean a rate of interest equal to the rate per annum (rounded
upwards to the nearest 1/100th of 1%) at which Dollar deposits for a period of
one month are offered in the London interbank eurodollar market as displayed in
the Bloomberg Financial Markets system (or as otherwise determined by Lender in
its sole discretion) as of 11:00 A.M. (London time) on the applicable date of
determination.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.
 
“Liquidity Factors” shall mean percentages which Lender, in its credit judgment,
may apply to Eligible Accounts by payor class based upon Borrower’s actual
recent collection history for each such payor class (i.e. Medicare, Medicaid,
commercial insurance, etc.) in a manner consistent with Lender’s underwriting
practices and procedures, including, without limitation, Lender’s review and
analysis of, among other things, Borrower’s historical returns, rebates,
discounts, credits and allowances, to adjust the Availability.
 
10

--------------------------------------------------------------------------------


“Loan” or “Loans” shall mean, individually and collectively, all Advances.
 
“Loan Documents” shall mean, collectively and each individually, this Agreement
and all other agreements, documents, instruments and certificates heretofore or
hereafter executed or delivered to, or on behalf of, Lender in connection with
this Agreement or the Loans, as the same may be amended, modified or
supplemented from time to time.
 
Lockbox Accounts” shall mean, collectively and each individually, the Deposit
Accounts maintained by Borrower at the Lockbox Banks into which all collections
or payments on Borrower’s Accounts and other Collateral are paid and which
Accounts and other Collateral are subject to Lender’s security interest granted
by a Borrower.
 
“Lockbox Agreement” shall mean an agreement among Lender, Borrower who has
granted a security interest in a Deposit Account and any of the Lockbox Banks
governing the Lockbox Accounts, in form and substance satisfactory to Lender.
 
“Lockbox Banks” shall mean, collectively and each individually, the federally
insured banks acceptable to Lender where Borrower who have granted security
interests in a Lockbox Account shall maintain the Lockbox Accounts.
 
“Management or Service Fee” shall mean any management, service or related or
similar fee paid by Borrower to any Person with respect to any facility owned,
operated or leased by Borrower.
 
“Material Adverse Change” shall mean any event, condition or circumstance or set
of events, conditions or circumstances or any change(s) which (i) has, had or
would reasonably be likely to have any material adverse effect upon or change in
the validity or enforceability of any Loan Document, (ii) has been or would
reasonably be expected to be adverse to the value of any material portion of the
Collateral, or to the priority of Lender’s security interest in any portion of
the Collateral, (iii) has been or would reasonably be expected to be materially
adverse to the business, operations, prospects, properties, assets, liabilities
or financial condition of any Credit Party, either individually or taken as a
whole, or (iv) has materially impaired or would reasonably be likely to
materially impair the ability of any Borrower to pay any portion of the
Obligations or otherwise perform the Obligations or to consummate the
transactions under the Loan Documents executed by such Person.
 
“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances or forces of any kind,
whether or not any such substance or force is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to or would reasonably
be expected to give rise to liability under any Environmental Law.
 
“Medicaid/Medicare Account Debtor” shall mean any Account Debtor which is (i)
the United States of America acting under the Medicaid or Medicare program
established pursuant to the Social Security Act or any other federal healthcare
program, including, without limitation, TRICARE (f/k/a CHAMPUS), (ii) any state
or the District of Columbia acting pursuant to a health plan adopted pursuant to
Title XIX of the Social Security Act or any other state health care program, or
(iii) any agent, carrier, administrator or intermediary for any of the
foregoing.
 
11

--------------------------------------------------------------------------------


“Minimum Termination Fee” shall mean (for the time period indicated) the amount
equal to (i) 7.5% of the Facility Cap, if the Revolver Termination is at any
time before the first anniversary of the Closing Date; (ii) 1% of the Facility
Cap, if the Revolver Termination is after the first anniversary of the Closing
Date but before the second anniversary of the Closing Date; and (iii) 0.5% of
the Facility Cap, if the Revolver Termination is on or after the
second anniversary of the Closing Date but before the third anniversary of the
Closing Date. There shall be no Minimum Termination Fee if the Revolver
Termination occurs within five (5) days of the end of the Term.


“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer or
other disposition of assets by any Person, the amount of cash received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment or disposition of deferred consideration) by or on behalf of such
Person in connection therewith after deducting therefrom (A) the amount of any
Permitted Indebtedness secured by any Permitted Lien on such property which is
required to be, and is, repaid in connection with such disposition, (B)
reasonable expenses related thereto incurred by such Person in connection
therewith, (C) transfer taxes paid to any taxing authorities by such Person in
connection therewith, (D) net income taxes to be paid in connection with such
disposition and (E) with respect to any lease, the cost of any tenant
improvements paid by Borrower in connection therewith.


“Note” or “Notes” shall mean any promissory note or notes issued pursuant to
Section 2.7.
 
“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of Borrower or Guarantor to Lender at any time and from time to time
of every kind, nature and description, direct or indirect, secured or unsecured,
joint and several, absolute or contingent, due or to become due, matured or
unmatured, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, (whether or not evidenced by a Note), including,
without limitation, all principal, interest, applicable fees, charges and
expenses and all amounts paid or advanced by Lender on behalf of or for the
benefit of Borrower or Guarantor for any reason at any time, including in each
case obligations of performance as well as obligations of payment and interest
that accrue after the commencement of any proceeding under any Debtor Relief Law
by or against any such Person.
 
“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.
 
“Organizational and Good Standing Documents” shall mean, for any Person (i) a
copy of the certificate of incorporation or formation (or other like
organizational document) certified as of a date satisfactory to Lender before
the Closing Date by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such Person, (ii) a copy of the bylaws or
similar organizational documents of certified as of a date satisfactory to
Lender before the Closing Date by the corporate secretary or assistant secretary
of such Person, (iii) an original certificate of good standing as of a date
acceptable to Lender issued by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Person and of every other
jurisdiction in which such Person has an office or conducts business or is
otherwise required to be in good standing, and (iv) copies of the resolutions of
the board of directors or managers (or other applicable governing body) and, if
required, stockholders, members or other equity owners authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party, certified by an authorized officer of such Person as of the Closing
Date.
 
“Paid in Full” and “Payment in Full” mean, with respect to the Obligations, all
amounts owing with respect thereto (including any interest accruing thereon
after the commencement of any proceeding under any Debtor Relief Law by or
against Borrower, whether or not allowed as a claim against such Borrower in
such proceeding, but excluding as yet unasserted contingent obligations), have
been fully, finally and completely paid in cash.
 
12

--------------------------------------------------------------------------------


“Parent Indebtedness” shall mean Indebtedness incurred by Borrower from
Guarantor, provided, that, such Indebtedness shall be (i) up to $2,000,000
outstanding in the aggregate at any time, (ii) on an unsecured basis, (iii)
subordinated in remedies to all of the Obligations and to all of Lender’s rights
in form and substance satisfactory to Lender and (iv) be subordinate in right of
payment to the Obligations and shall only be repaid pursuant to a Permitted
Distribution until the Obligations are Paid in Full; provided, that, at the
request of Lender, the terms of the provisions of (iii) and (iv) shall be
contained in a written subordination agreement between Lender and Parent
acknowledged and agreed by Borrower, in form and substance satisfactory to
Lender.
 
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.


“Payment Intangible” shall mean “payment intangible” as defined in Section 9-102
of the UCC.
 
“Payment Office” shall mean initially the address set forth beneath Lender’s
name on the signature page of the Agreement, and thereafter, such other office
of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.
 
“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.
 
“Permitted Acquisition” shall mean any acquisition by Borrower, whether through
a purchase of stock, membership interests or otherwise or the purchase of assets
or through a merger, consolidation or amalgamation, of another Person, or the
assets constituting an entire or any portion of any business or operating
business unit or division of another Person or securities of such other Person
that satisfies the requirements set forth in Sections 8.14 and 9.4 hereof.
 
“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of reasonable (from the perspective of a secured
lender) business judgment.
 
“Permitted Distributions” shall mean Distributions to Guarantor for the purpose
of making principal payments on the Parent Indebtedness and/or as periodic cash
distributions to Guarantor as a shareholder of Borrower, provided, that (i) such
Permitted Distributions are made no more than once per fiscal quarter thereafter
and (ii) all of the following conditions are satisfied with respect to each such
Distribution: (a) no Default or Event of Default has occurred and is continuing
or would arise as a result of such Distribution, (b) after giving effect to such
Distribution, Borrower is in compliance on a pro forma basis with the financial
covenants set forth in Annex 1 (recomputed for the most recent three month
period for which monthly financial statements have been delivered in accordance
with the terms hereof after giving effect thereto); provided, however, that in
situations where there is an Accumulated Distribution (as defined below) being
made with respect to any Accumulated Distribution Fiscal Quarters, only that
portion of the Distribution that is not related to the Accumulated Distributions
shall be included in Fixed Charges for the purpose of calculating the pro forma
Fixed Charge Coverage Ratio in Annex I for the most recent three-month period),
(c) the aggregate amount of such Distributions shall not exceed fifty percent
(50%) of undistributed Excess Cash Flow for the three month period immediately
preceding such distribution, as determined pursuant to the Distribution Notice,
(d) Lender shall have received written notice (the “Distribution Notice”) from
Borrower, of Borrower’s intention to make such Distribution at least five (5)
Business Days prior to the date of such proposed Distribution, which such notice
shall include a detailed calculation satisfactory to Lender in its Permitted
Discretion evidencing Excess Cash Flow for such three month period (except that
for any amounts included in such Distribution that are a result of Accumulated
Distributions, in which case, the Excess Cash Flow so measured shall be
applicable to the appropriate Accumulated Distribution Fiscal Quarters to which
they relate), as applicable, (e) Lender shall have consented in writing to such
Distribution Notice prior to the making of such proposed Distribution, such
consent not to be unreasonably withheld, and (g) until such time as the Parent
Indebtedness is paid in full in cash, any such Distribution payable to Guarantor
shall be utilized by Guarantor solely to repay the Parent Indebtedness;
provided, that, if Borrower chooses not to make a Permitted Distribution (the
“Accumulated Distribution”) in any fiscal quarter (the “Accumulated Distribution
Fiscal Quarter”) Borrower may make such Accumulated Distribution in any of the
subsequent three consecutive fiscal quarters following the Accumulated
Distribution Fiscal Quarter; provided, that, Borrower provides Lender with
Evidence of Compliance with the criteria set forth in the definition of
Permitted Distribution for the Accumulated Distribution as of the end of the
Accumulated Distribution Fiscal Quarter, except, that, the Distribution Notice
shall not have been made in the Accumulated Distribution Fiscal Quarter but
rather shall be made (5) Business Days prior to the date the Accumulated
Distribution is to be distributed.
 
13

--------------------------------------------------------------------------------


“Permitted Indebtedness” shall mean any of the following: (i) Indebtedness under
the Loan Documents, (ii) any Indebtedness set forth on Schedule 9.2, (iii)
Capitalized Lease Obligations incurred after the Closing Date and Indebtedness
incurred to purchase Goods and secured by purchase money Liens constituting
Permitted Liens: (A) in aggregate amount outstanding at any time not to exceed
$2,000,000, provided, that,  (1) the debt service for such Indebtedness shall
not exceed $600,000 for any twelve (12) month period and (2) upon the incurrence
of such Indebtedness and after giving effect thereto no Default or Event of
Default shall exist and be continuing and (B) in an aggregate amount in excess
of $2,000,000, provided, that, (1) ten (10) Business Days prior to the
incurrence of such Indebtedness Borrower shall have provided pro forma financial
statements along with any other supporting documentation required by Lender
evidencing that Borrower would have been in compliance with the financial
covenants set forth on Annex 1 hereto for the immediately preceding Test Period
(as defined on Annex 1 hereto), if such Indebtedness had been incurred on the
first day of such Test Period, (2) prior to the incurrence of such Indebtedness
Borrower shall have received Lender’s written confirmation of its agreement with
such pro forma financial statements; and (3) upon the incurrence of such
Indebtedness and after giving effect thereto no Default or Event of Default
shall exist and be continuing, (iv) the accounts payable set forth on Schedule
1.2 and accounts payable to trade creditors and current operating expenses
(other than for borrowed money) which are not aged more than one hundred twenty
calendar days from the date such payable was created or such longer period as
shall be agreed in writing by Lender, except, in each case incurred in the
ordinary course of business and paid within such time period, unless the same
are being contested in good faith and by appropriate and lawful proceedings and
such reserves, if any, with respect thereto as are required by GAAP shall have
been reserved, (v) borrowings incurred in the ordinary course of business and
not exceeding $1,000,000 individually or in the aggregate outstanding at any one
time; provided, however, that such Indebtedness (A) shall not be secured by
Collateral, any cash, money, Investment Property or Deposit Accounts; (B) the
debt service for such Indebtedness shall not exceed $200,000 for any twelve (12)
month period; (C) ten (10) Calendar Days prior to the incurrence of such
Indebtedness Borrower shall have provided pro forma financial statements along
with any other supporting documentation required by Lender evidencing that
Borrower would have been in compliance with the financial covenants set forth on
Annex 1 hereto for the immediately preceding Test Period (as defined on Annex 1
hereto), if such Indebtedness had been incurred on the first day of such Test
Period, (D) prior to the incurrence of such Indebtedness Borrower shall have
received Lender’s written confirmation of its agreement with such pro forma
financial statements (which confirmation or denial shall be promptly provided by
Lender to Borrower within ten (10) calendar days of Lender’s receipt of such
financial statements); (E) upon the incurrence of such Indebtedness and after
giving effect thereto no Default or Event of Default shall exist and be
continuing, (F) such Indebtedness shall be subordinated in right of repayment
and remedies to all of the Obligations and to all of Lender’s rights pursuant to
a written agreement among Lender, Borrower and the lender with respect to such
Indebtedness, in form and substance satisfactory to Lender and (vi) Parent
Indebtedness.
 
14

--------------------------------------------------------------------------------


“Permitted Liens” shall mean with respect to the Borrower any of the following:
(i) Liens under the Loan Documents or otherwise arising in favor of Lender, (ii)
Liens imposed by law for taxes (other than payroll taxes), assessments or
charges of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Lender in its Permitted
Discretion, (iii) (A) statutory Liens of landlords (provided, that, with respect
to Required Locations any such landlord has executed a Landlord Waiver and
Consent in form and substance satisfactory to Lender) and of carriers,
warehousemen, mechanics, materialmen, and (B) other Liens imposed by law or that
arise by operation of law in the ordinary course of business from the date of
creation thereof, in each case only for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Lender in its Permitted
Discretion, (iv) Liens (A) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing the type of
Permitted Indebtedness set forth under clause (iii) of the definition of
“Permitted Indebtedness”, or (B) in connection with the purchase by such Person
of equipment in the normal course of business, provided, that, such payables
shall not exceed any limits on Indebtedness provided for herein and shall
otherwise be Permitted Indebtedness hereunder; (iv) liens securing the
Indebtedness set forth in clause (v) of Permitted Indebtedness on assets other
than: (A) the Collateral, (B) cash or other money of Borrower, (C) Deposit
Accounts of Borrower and (D) Investment Property of Borrower; and (vii) Liens
disclosed on Schedule 7.4B and Schedule 9.3. 
 
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.
 
“Pledge Agreement” shall mean that certain negative Pledge Agreement by and
between Guarantor and Lender executed in connection herewith, as such may be
modified, amended, restated or supplemented from time to time.
 
“Receipt” shall have the meaning given such term in Section 15.5.
 
“Required Locations” shall mean collectively: (a) the leased premises located at
12701 Commonwealth Drive, Suite 9, Fort Myers, Florida 33913, and (b) any
location leased by Borrowers at which books and records relating to Accounts are
kept of which duplicates are not kept at the location identified in (a) above.
 
“Released Parties” shall have the meaning given such term in Section 15.11.
 
“Releasing Parties” shall have the meaning given such term in Section 15.11.
 
“Revolver Termination” shall mean the termination of the Revolving Facility for
any reason whatsoever.
 
“Revolving Loan Obligations” shall mean all of the Obligations related to the
Revolving Facility.
 
“Services” shall mean medical and health care services provided to a Person,
including, but not limited to, medical and health care services (including
diagnostic testing and other testing services) which are covered by a policy of
insurance issued by an Insurer, physician services, nurse and therapist
services, dental services, hospital services, skilled nursing facility services,
comprehensive outpatient rehabilitation services, home health care services,
residential and out-patient behavioral healthcare services.
 
15

--------------------------------------------------------------------------------


“Software” shall mean “software” as defined in Section 9-102 of the UCC.
 
“Solvency Certificate” shall mean a Solvency Certificate substantially in the
form of Exhibit C attached hereto.
 
“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than fifty
percent (50%) of all equity, membership, partnership or other ownership
interests is owned directly or indirectly by such Borrower or one or more of its
Subsidiaries, and (ii) as to any other Person, any Person in which more than
fifty percent (50%) of all equity, membership, partnership or other ownership
interests is owned directly or indirectly by such Person or by one or more of
such Person’s Subsidiaries.
 
“Supporting Obligations” shall mean “supporting obligations” as defined in
Section 9-102 of the UCC.
 
“Term” shall mean the period commencing on the Closing Date and ending on the
third anniversary of the Closing Date.
 
“Termination Date” shall mean the date of termination of this Agreement set
forth in any notice of termination delivered by Borrower in accordance with
Section 13.1(a).
 
“Transaction” shall have the meaning given such term in Section 8.11.
 
“Transferee” shall have the meaning given such term in Section 15.2.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.
 
“Unused Line Fee” shall mean a fee to be paid by Borrower to Lender on a monthly
basis in an amount equal to 0.025% (per month) of the difference derived by
subtracting (i) the daily average amount of the balances under the Revolving
Facility outstanding during the preceding month, from (ii) the Facility Cap.
 
“US Labs Award” shall mean any award in connection with the litigation between
Borrower and Accupath Diagnostic Laboratories, Inc. described on Schedule 7.6.
 
II.
ADVANCES, PAYMENT AND INTEREST

 
2.1   The Revolving Facility
 
(a) Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term, unless
this Agreement is terminated earlier, provided that, notwithstanding any other
provision of this Agreement to the contrary, the aggregate amount of all
Advances at any one time outstanding under the Revolving Facility shall not
exceed the lesser of (a) the Facility Cap, and (b) the Availability. The
Revolving Facility is a revolving credit facility, which may be drawn, repaid
and redrawn, from time to time as permitted under this Agreement. Any
determination as to whether there is Availability for Advances shall be made by
Lender in its Permitted Discretion and is final and binding upon Borrower.
Unless otherwise permitted by Lender, each Advance shall be in an amount of at
least $1,000. Subject to the provisions of this Agreement, Borrower may request
Advances under the Revolving Facility up to and including the value, in Dollars,
of the Availability. Advances under the Revolving Facility shall automatically
be made for the payment of interest on the Loans and other Obligations on the
date when due to the extent available and as provided for herein.
 
16

--------------------------------------------------------------------------------


(b) Lender in its Permitted Discretion may further adjust the Availability and
the advance rate by applying Liquidity Factors. The Liquidity Factors and the
advance rate for Availability may be adjusted by Lender throughout the Term as
warranted by Lender’s underwriting practices and procedures in its credit
judgment. Also, Lender shall have the right to establish from time to time, in
its Permitted Discretion, reserves against the Borrowing Base, which reserves
shall have the effect of reducing the amounts otherwise eligible to be advanced
to Borrower under the Revolving Facility pursuant to this Agreement. Borrower
hereby acknowledges and agrees that as of the Closing Date, Lender shall
establish a $250,000 reserve against the Borrowing Base, of Annex I, which
reserve shall be eliminated upon the satisfaction by Borrower of the conditions
set forth in Section 3 of Annex I for the elimination of the testing of the
Minimum Liquidity Covenant set forth in Section 3 of Annex I.
 
2.2   The Revolving Loans; Maturity
 
All of the Revolving Loan Obligations shall be due and payable in full in cash,
if not earlier in accordance with this Agreement, on the last day of the Term.
 
2.3   Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate
 
So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 12:00 p.m.
(Eastern Time) at least one but not more than four Business Days before the
proposed Borrowing Date of such requested Advance, a completed Borrowing
Certificate and relevant supporting documentation satisfactory to Lender. Each
time a request for an Advance is made, and, in any event and regardless of
whether an Advance is being requested, on Tuesday of each week during the Term
(and more frequently if Lender shall so request) until the Obligations are Paid
in Full and fully performed and this Agreement is terminated, Borrower shall
deliver to Lender a Borrowing Certificate accompanied by a separate detailed
aging and categorizing of Borrower’s accounts receivable and such other
supporting documentation as Lender shall reasonably request from time to time.
On each Borrowing Date, Borrower irrevocably authorizes Lender to disburse the
proceeds of the requested Advance to the appropriate Borrower’s account(s) as
set forth on Schedule 2.3, in all cases for credit to the appropriate Borrower
(or to such other account as to which the appropriate Borrower shall instruct
Lender in writing) via Federal funds wire transfer no later than 4:00 p.m.
(Eastern Time).
 
2.4   Promise to Pay; Manner of Payment
 
The Borrower absolutely and unconditionally promises to pay principal, interest
and all other Obligations payable hereunder, or under any other Loan Document,
without any defense, right of rescission and without any deduction whatsoever,
including any deduction for any setoff, counterclaim or recoupment, and
notwithstanding any damage to, defects in or destruction of the Collateral or
any other event, including obsolescence of any property or improvements. All
payments made by the Borrower (other than payments automatically paid through
Advances under the Revolving Facility as provided herein), shall be made only by
wire transfer on the date when due in Dollars, in immediately available funds to
such account as may be indicated in writing by Lender to the Borrower from time
to time. Any such payments received after 4:00 p.m. (Eastern Time) on the date
when due shall be deemed received on the following Business Day. Whenever any
payment hereunder shall be stated to be due or shall become due and payable on a
day other than a Business Day, the due date thereof shall be extended to, and
such payment shall be made on, the next succeeding Business Day, and such
extension of time in such case shall be included in the computation of payment
of any interest (at the interest rate then in effect during such extension) and
fees, as the case may be.
 
17

--------------------------------------------------------------------------------


2.5   Repayment of Excess Advances
 
Any balance of Advances under the Revolving Facility outstanding at any time in
excess of either the Facility Cap or the Availability shall be immediately due
and payable by Borrower without the necessity of any demand, at the Payment
Office.
 
2.6   Payments by Lender
 
If the Borrower fails to make any payment required under any Loan Document as
and when due and within any applicable grace period, Lender may make such
payment, which payment shall be an Advance as of the date such payment is due
notwithstanding the Availability, and the Borrower irrevocably authorizes
disbursement of any such funds to Lender by way of direct payment of the
relevant amount. No payment or prepayment of any amount by Lender or any other
Person shall entitle any Person to be subrogated to the rights of Lender under
any Loan Document unless and until all of the Obligations have been fully
performed Paid in Full and this Agreement has been terminated. Any sums expended
by Lender in its Permitted Discretion as a result of Borrower’s or Guarantor’s
failure to pay, perform or comply with any Loan Document or any of the
Obligations may be charged to Borrower’s account as an Advance under the
Revolving Facility. 
 
2.7   Evidence of Loans
 
(a) Lender shall maintain, in accordance with its usual practice, electronic or
written records evidencing the Indebtedness and Obligations to Lender resulting
from each Loan made by Lender from time to time, including without limitation,
the amounts of principal and interest payable and paid to Lender from time to
time under this Agreement.
 
(b) The entries made in the electronic or written records maintained pursuant to
subsection (a) of this Section 2.7 (the “Register”) shall be prima facie
evidence of the existence and amounts of the Obligations and Indebtedness
therein recorded; provided, however, that the failure of Lender to maintain such
records or any error therein shall not in any manner affect obligations of the
Borrower to repay the Loans or Obligations in accordance with their terms.
 
(c) Lender will account to Borrower monthly with a statement of Advances under
the Revolving Facility, and any charges and payments made pursuant to this
Agreement, and in the absence of manifest error, such accounting rendered by
Lender shall be deemed final, binding and conclusive unless Lender is notified
by Borrower in writing to the contrary within fifteen calendar days of Receipt
of such accounting, which notice shall be deemed an objection only to items
specifically objected to therein.
 
(d) Borrower agrees that:
 
(i) upon written notice by Lender to Borrower that a Note or other evidence of
Indebtedness is requested by Lender to evidence the Loans and other Obligations
owing or payable to, or to be made by, Lender, Borrower shall promptly (and in
any event within three (3) Business Days of any such request) execute and
deliver to Lender an appropriate Note or Notes in form and substance reasonably
acceptable to Lender and Borrower;
 
18

--------------------------------------------------------------------------------


(ii) all references to Notes in the Loan Documents shall mean Notes, if any, to
the extent issued (and not returned to the Borrower for cancellation) hereunder,
as the same may be amended, modified, divided, supplemented or restated from
time to time; and
 
(iii) upon Lender’s written request, and in any event within three (3) Business
Days of any such request, Borrower shall execute and deliver to Lender new Notes
and divide the Notes in exchange for then existing Notes in such smaller amounts
or denominations as Lender shall specify in its sole and absolute discretion;
provided, that, the aggregate principal amount of such new Notes shall not
exceed the aggregate principal amount of the Notes outstanding at the time such
request is made; and provided, further, that such Notes that are to be replaced
shall then be deemed no longer outstanding hereunder and replaced by such new
Notes and returned to Borrower within a reasonable period of time after Lender’s
receipt of the replacement Notes.
 
III.
INTEREST AND FEES

 
3.1   Interest on the Revolving Facility
 
Commencing January 1, 2008, and continuing until the later of the expiration of
the Term and the Payment in Full and full performance of all of the Obligations
and termination of this Agreement, interest on outstanding Advances under the
Revolving Facility shall be payable monthly in arrears on the first day of each
calendar month at an annual rate of LIBOR plus 3.25% in accordance with the
procedures provided for in Section 2.4 and Section 5.1; provided, however, that,
notwithstanding any provision of any Loan Document, for the purpose of
calculating interest at any time hereunder, the LIBOR shall be not less than
3.14%, in each case calculated on the basis of a 360-day year and for the actual
number of calendar days elapsed in each interest calculation period.
 
3.2   Commitment Fee
 
On or before the Closing Date, Borrower shall pay to Lender $30,000 as a
nonrefundable commitment fee which shall be fully earned on the date paid.
Lender hereby acknowledges receipt of $15,000 of such commitment fee on November
19, 2007.
 
3.3   Unused Line Fee
 
Borrower shall pay Lender the Unused Line Fee monthly in arrears on the first
day of each calendar month (starting with the calendar month immediately
following the calendar month in which the Closing Date occurs).
 
3.4   Collateral Management Fee
 
Borrower shall pay Lender as additional interest the Collateral Management Fee.
The Collateral Management Fee shall be payable monthly in arrears on the first
day of each calendar month (starting with the calendar month immediately
following the calendar month in which the Closing Date occurs).   
 
3.5   Computation of Fees; Lawful Limits
 
All fees hereunder shall be computed on the basis of a year of three hundred and
sixty days and for the actual number of days elapsed in each calculation period,
as applicable. In no contingency or event whatsoever, whether by reason of
acceleration or otherwise, shall the interest and other charges paid or agreed
to be paid to Lender for the use, forbearance or detention of money hereunder
exceed the maximum rate permissible under applicable law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If, due to any circumstance whatsoever, fulfillment of any provision hereof, at
the time performance of such provision shall be due, shall exceed any such
limit, then, the obligation to be so fulfilled shall be reduced to such lawful
limit, and, if Lender shall have received interest or any other charges of any
kind which might be deemed to be interest under applicable law in excess of the
maximum lawful rate, then such excess shall be applied first to any unpaid fees
and charges hereunder, then to unpaid principal balance owed by Credit Parties
hereunder, and if the then remaining excess interest is greater than the
previously unpaid principal balance, Lender shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate. The terms and provisions of this Section 3.6 shall
control to the extent any other provision of any Loan Document is inconsistent
herewith. All fees hereunder shall be non-refundable and deemed fully earned
when due and payable.
 
19

--------------------------------------------------------------------------------


3.6   Default Rate of Interest
 
Upon the occurrence and during the continuation of an Event of Default, Lender
may increase the Applicable Rate of interest in effect at such time with respect
to the Obligations, without notice, to the Default Rate which Default Rate shall
continue post-judgment and subsequent to the date that the provisions of any
applicable Debtor Relief Law are exercised by or against a Borrower unless the
statutory post-judgment rate of interest is higher in which case such statutory
rate shall apply.
 
IV.
GRANT OF SECURITY INTERESTS

 
4.1   Security Interest; Collateral
 
(a) To secure the payment and performance in full of the Obligations, Borrower
(or if referring to another Person, such Person) hereby grants to Lender a
continuing security interest in and Lien upon, and pledges and assigns to
Lender, all of its right, title and interest in and to the Collateral, wherever
located, whether now owned or hereafter acquired or arising;
 
(b) Borrower hereby ratifies its authorization for Lender to have filed in any
UCC jurisdiction any initial financing statements or amendments thereto
indicating that those assets described in the definition of “Collateral”
hereunder are pledged to the Lender.
 
(c) If Borrower shall at any time hold or acquire a Commercial Tort Claim that
arises out of Borrower’s Accounts or account receivable or would otherwise
become part of the collateral under the definition of Collateral, Borrower shall
immediately notify Lender in a writing signed by Borrower of the particulars
thereof and grant to Lender in such a writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to Lender.
 
4.2   Power of Attorney
 
(a) Borrower hereby irrevocably constitutes and appoints Lender and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of such Borrower or in Lender’s own name, for the purpose of carrying out
the terms of this Agreement and the grant of the security interests hereunder
and under the other Loan Documents, and without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of such
Borrower (without requiring Lender to act as such, and without notice to or
assent by such Borrower) to do the following: (i) upon the occurrence and during
the continuance of an Event of Default, to receive, open and dispose of all mail
addressed to any such Person and to endorse the name of any such Person upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to such Person and constitute collections on its or their
Accounts; (ii) execute in the name of such Person any financing statements,
schedules, assignments, instruments, documents, and statements that it is or
they or are obligated to give Lender under any of the Loan Documents; and (iii)
do such other and further acts and deeds in the name of such Person that Lender
may deem necessary or desirable to enforce any Account or other Collateral or to
perfect Lender’s security interest or Lien in any Collateral. In addition, if
any such Person breaches its obligation hereunder to direct payments of Accounts
or the proceeds of any other Collateral to the appropriate Lockbox Account,
Lender, as the irrevocably made, constituted and appointed true and lawful
attorney for such Person pursuant to this paragraph, may, by the signature or
other act of any of Lender’s officers or authorized signatories (without
requiring any of them to do so), direct any federal, state or private payor or
fiscal intermediary to pay proceeds of Accounts or any other Collateral to the
appropriate Lockbox Account.
 
20

--------------------------------------------------------------------------------


(b) To the extent permitted by law, each Credit Party hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof. This
power of attorney is a power coupled with an interest and is irrevocable.
 
(c) The powers conferred on Lender pursuant to this Section 4.2 are solely to
protect its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers. Lender shall be accountable only for the amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
Credit Party for any act or failure to act, except for Lender’s own gross
negligence or willful misconduct.
 
4.3   Further Assurances
 
Borrower agrees, upon request of Lender, to take any and all other actions as
Lender may determine to be necessary or appropriate for the attachment,
perfection maintaining of the first priority security interest of, and for the
ability of Lender to enforce, Lender’s security interest in any and all of the
Collateral, including, without limitation, (i) executing, obtaining, delivering,
filing, registering and recording any and all financing statements, continuation
statements, stock powers, instruments and other documents, or causing the
execution, filing, registration, recording or delivery of any and all of the
foregoing, that are necessary or required under law or otherwise or reasonably
requested by Lender to be executed, filed, registered, obtained, delivered or
recorded to create, maintain, perfect, preserve, validate or otherwise protect
the pledge of the Collateral to Lender and Lender’s perfected first priority
Lien on the Collateral (and Borrower irrevocably grants Lender the right, at
Lender's option, to file any or all of the foregoing), (ii) immediately upon
learning thereof, report to Lender any reclamation, return or repossession of
goods in excess of $25,000.00 that are part of the Collateral (individually or
in the aggregate), (iii) defend the Collateral and Lender’s perfected first
priority Lien thereon against all claims and demands of all Persons at any time
claiming the same or any interest therein adverse to Lender, and pay all
reasonable costs and expenses (including, without limitation, allocable costs of
staff counsel, and diligence fees and reasonable attorneys’ fees and expenses,
provided, that, the payment of staff counsel and reasonable attorneys’ fees
shall be subject to the provisions of Section 15.7(b)) in connection with such
defense, which may at Lender’s discretion be added to the Obligations, (iv)
comply with any provision of any statute, regulation or treaty of any
Governmental Authority as to any Collateral if compliance with such provision is
a condition to attachment, perfection or priority of, or ability of Lender to
enforce, Lender’s security interest in such Collateral and (v) obtain
governmental and other third party waivers, consents and approvals in form and
substance satisfactory to Lender, including any consent of any licensor, lessor
or other Person obligated on Collateral and any party or parties whose consent
is required for the security interest of Lender to attach under Section 4.1. 
 
21

--------------------------------------------------------------------------------


V.
ADMINISTRATION AND MAINTENANCE OF COLLATERAL

 
5.1   Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox
 
Borrower shall maintain one or more Lockbox Accounts with the Lockbox Banks, and
shall execute with each of the Lockbox Banks a Lockbox Agreement, and such other
agreements related thereto as Lender may require. Borrower shall ensure that all
collections of their respective Accounts and all other cash payments received by
Borrower are paid and delivered directly from Account Debtors and other Persons
into the appropriate Lockbox Account. The Lockbox Agreements shall provide that
the Lockbox Banks immediately will transfer all funds paid into the Lockbox
Accounts into the Concentration Account. Notwithstanding and without limiting
any other provision of any Loan Document, Lender shall apply, on a daily basis,
all funds transferred into the Concentration Account pursuant to the Lockbox
Agreement and this Section 5.1 in such order and manner as determined by Lender.
To the extent that any Accounts are collected by Borrower or any other cash
payments received by Borrower are not sent directly to the appropriate Lockbox
Account but are received by Borrower or any of their Affiliates, such
collections and proceeds shall be held in trust for the benefit of Lender and
immediately remitted (and in any event within three (3) Business Days from
receipt thereof), in the form received, to the appropriate Lockbox Account for
immediate transfer to the Concentration Account. Borrower acknowledges and
agrees that compliance with the terms of this Section 5.1 is an essential term
of this Agreement. All funds transferred to the Concentration Account for
application to the Obligations under the Revolving Facility shall be applied to
reduce the Obligations under the Revolving Facility, but, for purposes of
calculating interest hereunder, shall be subject to a three Business Day
clearance period. If as the result of collections of Accounts and any other cash
payments received by Borrower pursuant to this Section 5.1 a credit balance
exists with respect to the Concentration Account, such credit balance shall not
accrue interest in favor of a Borrower. If at any time there is a credit balance
in excess of $100,000, in the Concentration Account, Lender agrees to
automatically wire transfer (without Borrower’s written request) all of such
credit balance to the Borrower’s operating account specified on Schedule 2.3
within one Business Day of such credit balance reaching $100,000, provided,
however, Lender shall not be required to make such “no-notice” transfer more
frequently than once per week. Notwithstanding the foregoing, upon the written
request of Borrower, Lender shall wire transfer any credit balance in the
Concentration Account to Borrower’s operating account specified in Schedule
2.3., provided, that if Lender receives the written request of Borrower no later
than 12:00 p.m. (Eastern Time), then Lender shall make such transfer the
following Business Day and if Lender receives the written request of Borrower
after 12:00 p.m. (Eastern time), then Lender shall make such transfer within two
(2) Business Days from the date of receipt of such written notice. If
applicable, at any time prior to the execution of all or any of the Lockbox
Agreements and operation of all or any of the Lockbox Accounts, Borrower and
their Affiliates shall direct all collections or proceeds it receives on
Accounts or from other Collateral to the Concentration Account.
 
5.2   Accounts
 
In determining which Accounts are Eligible Accounts, Lender may rely on all
statements and representations made by Borrower with respect to any Account.
Unless otherwise indicated in writing to Lender, each Account of Borrower (i) is
genuine and in all respects what it purports to be and is not evidenced by a
judgment, (ii) arises out of a completed, bona fide sale and delivery of goods
or rendering of Services by a Borrower in the ordinary course of business and in
accordance with the terms and conditions of all purchase orders, contracts,
certifications, participations, certificates of need and other documents
relating thereto or forming a part of the contract between a Borrower and the
Account Debtor, (iii) is for a liquidated amount (less any contractual
allowances) maturing as stated in a claim or invoice covering such sale of goods
or rendering of Services, a copy of which has been furnished or is available to
Lender, (iv) together with Lender’s security interest therein, is not and will
not be in the future (by willful act or omission by Borrower), subject to any
offset, lien, deduction, defense, dispute, counterclaim or other adverse
condition, is absolutely owing to Borrower and is not contingent in any respect
or for any reason (except Accounts owed or owing by Medicaid/Medicare Account
Debtors that may be subject to offset or deduction under applicable law), and
(v) has been billed and forwarded to the Account Debtor for payment in
accordance with applicable laws and is in compliance and conformance with any
requisite procedures, requirements and regulations governing payment by such
Account Debtor with respect to such Account, and, if due from a
Medicaid/Medicare Account Debtor, is properly payable directly to a Borrower.
 
22

--------------------------------------------------------------------------------


5.3   Healthcare
 
(a) Borrower has obtained from (i) the Medicare program, approval to receive the
provider numbers which will permit Borrower to bill the Medicare program with
respect to covered services rendered to patients insured under the Medicare
program, (ii) the applicable Medicaid programs, approval to receive the provider
numbers/in-patient service contracts which will permit Borrower to bill the
Medicaid program with respect to covered services rendered to patients insured
under the Medicaid programs, and (iii) the CHAMPUS/TRICARE program, approval to
receive the provider numbers which will permit Borrower to bill the
CHAMPUS/TRICARE program with respect to covered services rendered to patients
insured under the CHAMPUS/TRICARE program. Borrower is in compliance with the
conditions of participation in the Medicare, Medicaid and CHAMPUS/TRICARE
programs. 
 
(b) There is no pending nor to the knowledge of Borrower, threatened, proceeding
or investigation of Borrower relative to EMTALA nor are there any investigations
or proceedings pending, or to the knowledge of Borrower, threatened by any
Governmental Authority with respect to the Medicare, Medicaid or CHAMPUS/TRICARE
programs with respect to the operations of Borrower, except as set forth on
Schedule 5.3A hereto. Without limiting or being limited by any other provision
of any Loan Document, Borrower has timely filed or caused to be filed all cost
and other reports of every kind required by law, agreement or otherwise. Subject
to the last sentence of Section 7.18, there are no claims, actions or appeals
pending (and Borrower has not filed any claims or reports which could reasonably
result in any such claims, actions or appeals) before any commission, board or
agency or other Governmental Authority, including, without limitation, any
intermediary or carrier, the Provider Reimbursement Review Board or the
Administrator of the Centers of Medicare and Medicaid Services, with respect to
any state or federal Medicare or Medicaid or CHAMPUS/TRICARE cost reports or
claims filed by Borrower, or any disallowance by any commission, board or agency
or other Governmental Authority in connection with any audit of such cost
reports or claims. No validation review or program integrity review related to
Borrower or the consummation of the transactions contemplated herein or to the
Collateral have been conducted by any commission, board or agency or other
Governmental Authority in connection with the Medicare or Medicaid programs, and
to the knowledge of Borrower, no such reviews are scheduled, pending or
threatened against or affecting any of the providers, any of the Collateral or
the consummation of the transactions contemplated hereby. Neither Credit Parties
nor any of their respective officers, directors, or managing employees,
employees or agents are, or while this Agreement shall remain in effect shall
be, excluded from participation in, or sanctioned or convicted of a crime under
or with respect to the Medicare, Medicaid or CHAMPUS/TRICARE programs, nor to
the best of Credit Parties’ knowledge, is any such exclusion threatened.
Borrower has not received any notice from any of the Medicare, Medicaid or
CHAMPUS/TRICARE programs, or any other third party payor programs, of any
pending or threatened investigations, reviews or surveys of Borrower, its
directors, officers or managing employees, and Borrower has no actual knowledge
that any such investigation, reviews or surveys are pending or threatened.
 
(c) As of the Closing Date, Borrower has third party contracts with each of the
third-party payors listed on Schedule 5.3B (unless noted otherwise), which
constitutes (as indicated) each of the payors representing at least five percent
(5%) of Borrower’s historic third-party payor cash receipts for the twelve month
period ended December 31, 2007.
 
23

--------------------------------------------------------------------------------


5.4   Medicare and Medicaid Account Debtors and Third-Party Payor Information
 
Borrower (a) shall maintain applicable Medicare and Medicaid provider numbers,
(b) shall maintain applicable CHAMPUS/TRICARE provider numbers, if applicable,
and (d) to the extent Borrower shall enter into any other arrangements with
non-governmental third-party payors, Borrower shall use commercially reasonable
efforts to enter into agreements with such third-party payors in form and
substance satisfactory to Lender.
 
5.5   Collateral Administration
 
(a) All Collateral (except proceeds of Accounts which shall be deposited with
the Lockbox Banks) and records supporting the Collateral will at all times be
kept by Borrower at the locations set forth on Schedule 7.18B hereto and shall
not, without thirty calendar days prior written notice to Lender, be moved
therefrom, and in any case shall not be moved outside the continental United
States.
 
(b) Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit such records to Lender on such
periodic bases as Lender may request. In addition, if Accounts of Borrower in an
aggregate face amount in excess of $25,000.00 become ineligible because they
fall within one of the specified categories of ineligibility set forth in the
definition of Eligible Accounts, Borrower shall notify Lender of such occurrence
within two Business Days following the discovery of such occurrence or upon any
submission to Lender of a Borrowing Certificate and the Borrowing Base shall
thereupon be adjusted to reflect such occurrence.
 
(c) Whether or not an Event of Default has occurred, any of Lender’s officers,
employees, representatives or agents shall have the right, at any time during
normal business hours upon reasonable notice, in the name of Lender, any
designee of Lender or Borrower, to verify the validity, amount or any other
matter relating to any Collateral. Notwithstanding the foregoing, so long as no
Default or Event of Default has occurred and is continuing, Lender agrees to
give Borrower at least seven (7) business days’ written notice of such visit to
Borrower’s offices. Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude such verification process.
 
(d) Borrower shall endeavor in the first instance to make collection of its
Accounts for Lender. Lender shall have the right at all times after the
occurrence and during the continuance of an Event of Default to notify
(i) Account Debtors owing Accounts to Borrower other than Medicaid/Medicare
Account Debtors that their Accounts have been assigned to Lender and to collect
such Accounts directly in its own name and to charge collection costs and
expenses, including reasonable attorney’s fees, to Borrower, and
(ii) Medicaid/Medicare Account Debtors that Borrower has waived any and all
defenses and counterclaims they may have or could interpose in any such action
or procedure brought by Lender to obtain a court order recognizing the
collateral assignment or security interest and Lien of Lender in and to any
Account or other Collateral and that Lender is seeking or may seek to obtain a
court order recognizing the collateral assignment or security interest and Lien
of Lender in and to all Accounts and other Collateral payable by
Medicaid/Medicare Account Debtors.
 
(e) As and when determined by Lender in its Permitted Discretion, Lender will
perform the searches described in clauses (i), (ii) and (iii) below against
Borrower and Guarantor (the results of which are to be consistent with
Borrower’s representations and warranties under this Agreement), all at
Borrower’s expense: (i) UCC searches with the Secretary of State of the
jurisdiction of organization of Borrower and Guarantor and, if deemed necessary
by Lender, the Secretary of State and local filing offices of each jurisdiction
where Borrower or Guarantor maintain their respective executive offices, a place
of business or assets; (ii) Lien searches with the United States Patent and
Trademark Office and the United States Copyright Office; and (iii) judgment,
federal, state and local tax lien searches, in each jurisdiction searched under
clause (i) above.
 
24

--------------------------------------------------------------------------------


   (f) Borrower (i) shall provide prompt written notice to its current bank to
transfer all items, collections and remittances to the Concentration Account,
(ii) shall direct each Account Debtor to make payments to the appropriate
Lockbox Account, and Borrower hereby authorizes Lender, upon any failure to send
such notices and directions within ten calendar days after the Closing Date (or
ten calendar days after the Person becomes an Account Debtor), to send any and
all similar notices and directions to such Account Debtors, and (iii) shall do
anything further that may be lawfully required by Lender to create and perfect
Lender’s Lien on any Collateral and effectuate the intentions of the Loan
Documents. At Lender’s request, Borrower shall immediately deliver to Lender all
Collateral for which Lender must receive possession to obtain a perfected
security interest.
 
VI.
CONDITIONS PRECEDENT

 
6.1   Conditions to Initial Advance and Closing
 
The obligations of Lender to consummate the transactions contemplated herein and
to make the Initial Advance are subject to the satisfaction, in the sole
judgment of Lender, of the following:
 
(a) Lender shall have received information and responses to its due diligence
requests, and completed examinations related to the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of each Credit Party and any other information reasonably
requested by Lender, and all such information and responses as well as the
results of such examinations and each Credit Party shall demonstrate to Lender’s
satisfaction that (i) its operations comply, in all respects deemed material by
Lender, in its sole judgment, with all applicable federal, state, foreign and
local laws, statutes and regulations, (ii) its operations are not the subject of
any governmental investigation, evaluation or any remedial action which could
result in any expenditure or liability deemed material by Lender, in its sole
judgment, and (iii) it has no liability (whether contingent or otherwise) that
is deemed material by Lender, in its sole judgment;
 
(b) (i) Borrower shall have delivered to Lender (A) the Loan Documents to which
Borrower is a party, each duly executed by an authorized officer of such
Borrower and the other parties thereto, (B) a Borrowing Certificate for the
Initial Advance under the Revolving Facility executed by an authorized officer
of Borrower and (C) (1) audited annual consolidated and consolidating financial
statements of Borrower for Borrower’s most recently ended fiscal year, including
notes thereto, consisting of a balance sheet at the end of such completed fiscal
year and the related statements of income, retained earnings, cash flows and
owner's equity for such completed fiscal year, which financial statements shall
be prepared and certified without qualification by an independent certified
public accounting firm reasonably satisfactory to Lender/in accordance with GAAP
consistently applied with prior periods (except for changes in accounting
methodology specified in such financial statements); and (2) unaudited
consolidated and consolidating financial statements of Borrower consisting of a
balance sheet and statements of income, retained earnings, cash flows and
owner's equity for the period from the beginning of the current fiscal year
through the end of the most recently ended calendar month, which financial
statements shall be prepared in accordance with GAAP consistently applied with
prior periods (except for changes in accounting methodology which have been
enacted since such prior periods), (ii) Borrower shall have established and
maintained the Lockbox Accounts and have entered into Lockbox Agreements, all as
contemplated in Section 5.1; and (iii) Guarantor shall have delivered to Lender
the Loan Documents to which such Guarantor is a party, each duly executed and
delivered by such Guarantor or an authorized officer of such Guarantor, as
applicable, and the other parties thereto;
 
25

--------------------------------------------------------------------------------


(c) all in form and substance satisfactory to Lender in its Permitted
Discretion, Lender shall have received (i) a report of Uniform Commercial Code
financing statement, tax and judgment lien searches performed with respect to
Borrower and Guarantor in each jurisdiction determined by Lender in its sole
discretion, and such report shall show no Liens on the Collateral (other than
Permitted Liens), (ii) each document (including, without limitation, any Uniform
Commercial Code financing statement) required by any Loan Document or under law
or requested by Lender to be filed, registered or recorded to create in favor of
Lender, a perfected first priority security interest upon the Collateral, and
(iii) evidence of each such filing, registration or recordation and of the
payment by Borrower of any necessary fee, tax or expense relating thereto;
 
(d) Lender shall have received (i) the Organizational and Good Standing
Documents of each Credit Party, all in form and substance acceptable to Lender,
(ii) a certificate of the corporate secretary or assistant secretary of each
Credit Party dated the Closing Date, as to the incumbency and signature of the
Persons executing the Loan Documents, in form and substance acceptable to
Lender, and (iii) the written legal opinion of counsel for Credit Parties, in
form and substance satisfactory to Lender;
 
(e) Lender shall have received (i) a Solvency Certificate executed by the chief
financial officer (or, in the absence of a chief financial officer, the chief
executive officer) of Borrower and Guarantor, in form and substance satisfactory
to Lender and (ii) an officer’s certificate in the form attached hereto as
Exhibit D, executed by the chief executive officer or President of Borrower;
 
(f) Lender shall have completed examinations, the results of which shall be
satisfactory in form and substance to Lender, of the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of Borrower and Guarantor, and each such Person shall have
demonstrated to Lender’s satisfaction that (i) its operations comply, in all
respects deemed material by Lender, in its sole judgment, with all applicable
federal, state, foreign and local laws, statutes and regulations, (ii) its
operations are not the subject of any governmental investigation, evaluation or
any remedial action which could result in any expenditure or liability deemed
material by Lender, in its sole judgment, and (iii) it has no liability (whether
contingent or otherwise) that is deemed material by Lender, in its sole
judgment;
 
(g) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the Closing Date pursuant to the Loan Documents;
 
(h) all in form and substance satisfactory to Lender in its Permitted
Discretion, Lender shall have received such consents, approvals and agreements,
including, without limitation, any applicable Landlord Waivers and Consents with
respect to any and all leases set forth on Schedule 7.4A, from such third
parties as Lender shall determine are necessary or desirable with respect to (i)
the Loan Documents and the transactions contemplated thereby, and (ii) claims
against Borrower or Guarantor or the Collateral;
 
(i) Borrower shall be in compliance with Section 8.5, and Lender shall have
received copies of all insurance policies or binders, original certificates of
all insurance policies of Borrower confirming that they are in effect and that
the premiums due and owing with respect thereto have been paid in full and
endorsements of such policies issued by the applicable Insurers and naming
Lender as loss payee or additional insured on those policies specified in
Section 8.5;
 
(j) all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including, but not limited to, those relating to corporate and capital
structures of Borrower) shall be satisfactory to Lender;
 
26

--------------------------------------------------------------------------------


(k) Lender shall have received, in form and substance satisfactory to Lender,
release and termination of any and all Liens, security interest and Uniform
Commercial Code financing statements in, on, against or with respect to any of
the Collateral (other than Permitted Liens);
 
(l)  Borrower shall have executed and delivered to Lender an IRS Form 8821;
 
(m) Lender shall be satisfied that there are no material defaults in any of
Borrower’s obligations under any contract required for the operation of its
business;
 
(n)  Lender shall have received the Pledge Agreement, in form and substance
satisfactory to Lender, as duly authorized, executed and delivered by the
parties thereto; and
 
(o) Lender shall have received such other documents, certificates, information
or legal opinions as Lender may reasonably request, all in form and substance
reasonably satisfactory to Lender.
 
6.2   Conditions to Each Advance
 
The obligations of Lender to make any Advance, including, without limitation,
the Initial Advance, (or otherwise extend credit hereunder) are subject to the
satisfaction, in the sole judgment of Lender, of the following additional
conditions precedent:
 
(a) Borrower shall have delivered to Lender a Borrowing Certificate for the
Advance executed by an authorized officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Borrowing Date of such Advance
that the conditions contained in this Section 6.2 have been satisfied;
provided however, that any determination as to whether to fund Advances or
extensions of credit shall be made by Lender in its Permitted Discretion;
 
(b) each of the representation and warranties made by Credit Parties in or
pursuant to this Agreement, or under the other Loan Documents or which are
contained in any certificate, document or financial or other statement furnished
in connection herewith, shall be true and correct, before and after giving
effect to such Advance;
 
(c) no Default or Event of Default shall have occurred or be continuing or would
exist after giving effect to the Advance on such date;
 
(d) immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances shall not exceed the lesser of the
Availability and the Facility Cap;
 
(e) at the time of making such requested Advance, no Material Adverse Change has
occurred or is continuing; and
 
(f) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to such date pursuant to the Loan Documents.
 
27

--------------------------------------------------------------------------------


VII.
REPRESENTATIONS AND WARRANTIES

 
Credit Parties, jointly and severally, represent and warrant as of the date
hereof, the Closing Date, each Borrowing Date:
 
7.1   Organization and Authority
 
Each Credit Party is a corporation duly organized, validly existing and in good
standing under the laws of its state of formation. Each Credit Party (i) has all
requisite corporate or entity power and authority to own its properties and
assets and to carry on its business as now being conducted and as contemplated
in the Loan Documents, (ii) is duly qualified to conduct business in every
jurisdiction in which failure so to qualify would reasonably be likely to result
in a Material Adverse Change, and (iii) has all requisite power and authority
(A) to execute, deliver and perform the Loan Documents to which it is a party,
(B) to borrow hereunder, (C) to consummate the transactions contemplated under
the Loan Documents, and (D) to grant the Liens with regard to the Collateral
pursuant to the Loan Documents to which it is a party.
 
7.2   Loan Documents
 
The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (i) have been duly authorized by all requisite action of
each such Person and have been duly executed and delivered by or on behalf of
each such Person; (ii) do not violate any provisions of (A) applicable law,
statute, rule, regulation, ordinance or tariff, (B) any order of any
Governmental Authority binding on any such Person or any of their respective
properties, or (C) the certificate of incorporation or bylaws (or any other
equivalent governing agreement or document) of any such Person, or any agreement
between any such Person and its respective stockholders, members, partners or
equity owners or among any such stockholders, members, partners or equity
owners; (iii) are not in conflict with, and do not result in a breach or default
of or constitute an event of default, or an event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in a conflict, breach, default or event of default under, any indenture,
agreement or other instrument to which any such Person is a party, or by which
the properties or assets of such Person are bound; (iv) except as set forth
therein, will not result in the creation or imposition of any Lien of any nature
upon any of the properties or assets of any such Person, and (v) except as set
forth on Schedule 7.2, do not require the consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person. When executed and delivered, each of the Loan Documents to which
any Credit Party is a party will constitute the legal, valid and binding
obligation of Credit Party, enforceable against such Credit Party in accordance
with its terms.
 
7.3   Subsidiaries, Capitalization and Ownership Interests
 
Except as listed on Schedule 7.3, no Credit Party has any Subsidiaries.
Schedule 7.3 states the authorized and issued capitalization of each Credit
Party, the number and class of equity securities and/or ownership, voting or
partnership interests issued and outstanding of each Credit Party and the record
and beneficial owners thereof (including options, warrants and other rights to
acquire any of the foregoing). The ownership or partnership interests of each
Credit Party that is a limited partnership or a limited liability company are
not certificated, the documents relating to such interests do not expressly
state that the interests are governed by Article 8 of the Uniform Commercial
Code, and the interests are not held in a securities account. Schedule 7.3 sets
forth a complete and accurate list of the directors, members, managers and/or
partners of each Credit Party. Except as listed on Schedule 7.3, no Credit Party
owns an interest in, participates in or engages in any joint venture,
partnership or similar arrangements with any Person.
 
7.4   Properties
 
Each Credit Party (i) is the sole owner and has good, valid and marketable title
to, or a valid leasehold interest in, all of its properties and assets,
including the Collateral, whether personal or real, subject to no transfer
restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
compliance in all material respects with each lease to which it is a party or
otherwise bound. Schedule 7.4A lists all real properties (and their locations)
owned or leased by or to, and all other material assets or property that are
leased or licensed by, any Credit Party and all warehouses, fulfillment houses
or other locations at which any of any Credit Party’s Inventory is located. Each
Credit Party enjoys peaceful and undisturbed possession under all such leases
and such leases are all the leases necessary for the operation of such
properties and assets, are valid and subsisting and are in full force and
effect. Schedule 7.4B lists all Deposit Accounts and investment accounts (and
their locations) owned by any Credit Party, and all such Deposit Accounts and
investment accounts are subject to no Liens of any kind except as expressly set
forth on Schedule 7.4B, all of which Liens constitute Permitted Liens.
 
28

--------------------------------------------------------------------------------


7.5   Other Agreements
 
No Credit Party is (i) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, which would
affect its ability to execute and deliver, or perform under, any Loan Document
or to pay the Obligations, (ii) in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in any agreement,
document or instrument to which it is a party or to which any of its properties
or assets are subject, which default, if not remedied within any applicable
grace or cure period would reasonably be likely to result in a Material Adverse
Change, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which, if not
remedied within any applicable grace or cure period would reasonably be likely
to result in a Material Adverse Change; (iii) a party or subject to any
agreement, document or instrument with respect to, or obligation to pay any,
Management or Service Fee with respect to, the ownership, operation, leasing or
performance of any of its business or any facility, nor is there any manager
with respect to any such facility; or (iv) a party to any contract with any
Affiliate other than as set forth on Schedule 7.5.
 
7.6   Litigation
 
There is no action, suit, proceeding or investigation pending or, to the
knowledge of any Credit Party, threatened against any Credit Party (i) that
challenges the validity of any of the Loan Documents, or to enjoin the right of
any Credit Party to enter into any Loan Document or to consummate the
transactions contemplated thereby, (ii) that would reasonably be likely to be or
have, either individually or in the aggregate, any Material Adverse Change, or
(iii) that would reasonably be likely to result in any Change of Control. Except
as set forth on Schedule 7.6, no Credit Party is a party or subject to any
order, writ, injunction, judgment or decree of any Governmental Authority.
Except as set forth on Schedule 7.6, there is no action, suit, proceeding or
investigation initiated by any Credit Party currently pending.
 
7.7   Environmental Matters
 
Other than exceptions to any of the following that could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change:
 
(a) Each Credit Party and its Subsidiaries: (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their environmental Permits; and (iv)
reasonably believe that: each of their environmental Permits will be timely
renewed and complied with, without material expense; any additional
environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
 
29

--------------------------------------------------------------------------------


(b) To the knowledge of each Credit Party and its Subsidiaries, no Materials of
Environmental Concern (i) are present at, on, under, in, or about any real
property now owned, leased or operated by such Credit Party or any of its
Subsidiaries, or (ii) were present at any formerly owned, leased or operated
property during the period of such ownership, lease or operation by such Credit
Party or its Subsidiaries or (iii) are present at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which, in the case of any of clauses (i), (ii) or (iii), would reasonably be
expected to (A) give rise to liability of such Credit Party or any of its
Subsidiaries under any applicable Environmental Law or otherwise result in costs
to such Credit Party or any of its Subsidiaries, (B) interfere with the
continued operations of such Credit Party or any of its Subsidiaries, or (C)
impair the fair saleable value of any real property owned or leased by such
Credit Party or any of its Subsidiaries.
 
(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Credit Party or any of such Credit Party’s Subsidiaries is, or
to the knowledge of such Credit Party or any of its Subsidiaries will be, named
as a party that is pending or, to the knowledge of such Credit Party or any of
its Subsidiaries, threatened.
 
(d) No Credit Party, nor any of Credit Parties’ Subsidiaries, has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.
 
(e) No Credit Party, nor any of Credit Parties’ Subsidiaries, has entered into
or agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
 
(f) No Credit Party, nor any of Credit Parties’ Subsidiaries, has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
 
7.8   Potential Tax Liability; Tax Returns; Governmental Reports
 
(a) Except as disclosed in Schedule 7.8, no Credit Party (i) has received any
oral or written communication from any taxing authority with respect to any
investigation or assessment relating to such Credit Party directly, or relating
to any consolidated tax return which was filed on behalf of such Credit Party,
(ii) is aware of any year which remains open pending tax examination or audit by
any taxing authority, and (iii) is aware of any information that could give rise
to any tax liability or assessment.
 
(b) Each Credit Party (i) has filed all federal, state, foreign (if applicable)
and local tax returns and other reports which are required by law to be filed by
such Credit Party, and (ii) has paid all taxes, assessments, fees and other
governmental charges, including, without limitation, payroll and other
employment related taxes, in each case that are due and payable, except only for
items that such Credit Party is currently contesting in good faith with adequate
reserves under GAAP, which contested items are described on Schedule 7.8.
 
30

--------------------------------------------------------------------------------


7.9   Financial Statements and Reports
 
All financial statements and financial information relating to Credit Parties
that have been or may hereafter be delivered to Lender by Credit Parties are
accurate and complete (as of the date they were prepared) and all financial
statements have been prepared in accordance with GAAP consistently applied with
prior periods except for any normal quarter and year-end adjustments which may
be applied in future periods and for any changes in accounting methodology that
may have been applied since any prior period. Credit Parties have no material
obligations or liabilities of any kind not disclosed in such financial
information or statements, and since the date of the most recent financial
statements submitted to Lender, there has not occurred any Material Adverse
Change or Liability Event or, to Credit Parties’ knowledge, any other event or
condition that could reasonably be expected to have a Material Adverse Change or
Liability Event.
 
7.10   Compliance with Law
 
(a) Each Credit Party has been and is currently in compliance, and is presently
taking and will continue to take all actions necessary to assure that it shall,
on or before each applicable compliance date and continuously thereafter, comply
with HIPAA. Borrower has not received any notice from any Governmental Authority
that such Governmental Authority has imposed or intends to impose any
enforcement actions, fines or penalties for any failure or alleged failure to
comply with HIPAA or its implementing regulations. Each Credit Party (i) is in
compliance with all laws, statutes, rules, regulations, ordinances and tariffs
of any Governmental Authority applicable to such Credit Party and such Credit
Party’s business, assets or operations, including, without limitation, ERISA and
Healthcare Laws, and (ii) is not in violation of any order of any Governmental
Authority or other board or tribunal, except where noncompliance or violation
could not reasonably be expected to result in a Material Adverse Change. There
is no event, fact, condition or circumstance which, with notice or passage of
time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to result in a Material Adverse
Change. No Credit Party has received any notice that such Credit Party is not in
compliance in any respect with any of the requirements of any of the foregoing.
No Credit Party has (a) engaged in any Prohibited Transactions as defined in
Section 406 of ERISA and Section 4975 of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder, (b) failed to
meet any applicable minimum funding requirements under Section 302 of ERISA in
respect of its plans and no funding requirements have been postponed or delayed,
(c) any knowledge of any event or occurrence which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any of the employee benefit plans, (d) any fiduciary responsibility
under ERISA for investments with respect to any plan existing for the benefit of
Persons other than its employees or former employees, or (e) withdrawn,
completely or partially, from any multi-employer pension plans so as to incur
liability under the MultiEmployer Pension Plan Amendments of 1980. With respect
to each Credit Party, there exists no event described in Section 4043 of ERISA,
excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the required
thirty (30) day notice period has not been waived. Each Credit Party has
maintained in all material respects all records required to be maintained by the
Joint Commission on Accreditation of Healthcare Organizations, the Food and Drug
Administration, Drug Enforcement Agency and State Boards of Pharmacy and the
federal and state Medicare and Medicaid programs as required by the Healthcare
Laws and, to the best knowledge of each Credit Party, there are no presently
existing circumstances which likely would result in material violations of the
Healthcare Laws.
 
(b) No Credit Party (i)  is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section  1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such Person in any
manner violative of such Section 2, or (iii) is a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.
 
31

--------------------------------------------------------------------------------


(c) Each Credit Party is in compliance, in all material respects, with the
Patriot Act.
 
7.11   Intellectual Property
 
Schedule 7.11 lists, as of the Closing Date, all (a) registered Intellectual
Property (including applications for registration) owned by Borrower and (b)
licenses of rights in Intellectual Property (other than non-customized mass
market licenses of rights in Intellectual Property) pursuant to which Borrower
licenses rights in Intellectual Property either from or to another Person,
whether on an exclusive or non-exclusive basis.
 
7.12   Licenses and Permits; Labor
 
Each Credit Party is in compliance with and has all Permits and Intellectual
Property necessary or required by applicable law or Governmental Authority for
the operation of its businesses as currently conducted. All of the foregoing is
in full force and effect and not in known conflict with the rights of others. No
Credit Party is (i) in breach of or default under the provisions of any of the
foregoing, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to result in a Material Adverse Change, (ii) a party to or subject to any
agreement, instrument or restriction that is so unusual or burdensome that it
might have a Material Adverse Change, and/or (iii) and has not been, involved in
any labor dispute, strike, walkout or union organization which could reasonably
be expected to result in a Material Adverse Change. Borrower has obtained, and
currently has, all Permits necessary in the generation of each Account.
 
7.13   No Default
 
There does not exist any Default or Event of Default.
 
7.14   Disclosure
 
No Loan Document nor any other agreement, document, certificate, or statement
furnished to Lender by or on behalf of any Credit Party in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made any by Credit Party in any Loan Document, contains any untrue
statement of material fact or omits to state any fact necessary to make the
statements therein not materially misleading as of the date such statements were
delivered. There is no fact known to any Credit Party which has not been
disclosed to Lender in writing which could reasonably be expected to result in a
Material Adverse Change.
 
7.15   Existing Indebtedness; Investments, Guarantees and Certain Contracts
 
Except as contemplated by the Loan Documents or as otherwise set forth on
Schedule 7.15A, no Credit Party (i) has any outstanding Indebtedness other than
Permitted Indebtedness, (ii) is not subject or party to any mortgage, note,
indenture, indemnity or guarantee of, with respect to or evidencing any
Indebtedness of any other Person, or (iii) owns or holds any equity or long-term
debt investments in, and has any outstanding advances to or any outstanding
guarantees for the obligations of, or any outstanding borrowings from, any
Person. Each Credit Party has performed all material obligations required to be
performed by such Credit Party pursuant to or in connection with any items
listed on Schedule 7.15A and there has occurred no breach, default or event of
default under any document evidencing any such items or any fact, circumstance,
condition or event which, with the giving of notice or passage of time or both,
would constitute or result in a breach, default or event of default thereunder.
Schedule 7.15B sets forth all Indebtedness with a maturity date during the Term,
and identifies such maturity date. No Credit Party has any existing accrued and
unpaid Indebtedness owing to any Governmental Authority or any other
governmental payor.
 
32

--------------------------------------------------------------------------------


7.16   Other Agreements
 
Except as set forth on Schedule 7.16, (i) there are no existing or proposed
agreements, arrangements, understandings or transactions between any Credit
Party and any of such Credit Party’s officers, members, managers, directors,
stockholders, partners, other interest holders, employees or Affiliates or any
members of their respective immediate families, (ii) none of the foregoing
Persons are directly or indirectly, indebted to or have any direct or indirect
ownership, partnership or voting interest in, to such Credit Party’s knowledge,
any Affiliate of such Credit Party or any Person that competes with such Credit
Party (except that any such Persons may own stock in, but not exceeding two
percent (2%) of the outstanding capital stock of, any publicly traded company
that may compete with such Credit Party (iii) no director or officer of any
Credit Party has received any compensation of any kind in consideration or
otherwise of such Credit Party entering into this Agreement, and (iv) neither
Lender nor any of its Affiliates has paid or offered to pay any compensation to
any director or officer of any Credit Party in consideration of such Credit
Party’s entering into the Loan Documents.
 
7.17   Insurance
 
Credit Parties have in full force and effect such insurance policies as are
customary in its industry and as may be required pursuant to Section 8.5 hereof.
All such insurance policies are listed and described on Schedule 7.17.
 
7.18   Names; Location of Offices, Records and Collateral
 
During the preceding five years, Borrower has not conducted business under,
filed any tax return under, or used any name (whether corporate, partnership or
assumed) other than as shown on Schedule 7.18A. Borrower is the sole owner of
all of its names listed on Schedule 7.18A, and any and all business done and
invoices issued in such names are Borrower’s sales, business and invoices. Each
trade name of Borrower represents a division or trading style of Borrower.
Borrower maintains its places of business and chief executive offices only at
the locations set forth on Schedule 7.18B, and all Accounts of Borrower arise,
originate and are located, and all of the Collateral and all books and records
in connection therewith or in any way relating thereto or evidence the
Collateral are located and shall be only, in and at such locations. All of the
Collateral is located only in the continental United States. There are no facts,
events or occurrences which in any way impair the validity or enforceability
thereof or tend to reduce the amount payable thereunder from the face amount of
the claim or invoice and statements delivered to Lender with respect thereto. To
the best of Credit Parties’ knowledge, (A) the Account Debtor thereunder had the
capacity to contract at the time any contract or other document giving rise
thereto was executed, (B) such Account Debtor is solvent, and, (C) subject to
the final sentence of this Section 7.18, there are no proceedings or actions
which are threatened or pending against any Account Debtor thereunder which
might result in any Material Adverse Change in such Account Debtor’s financial
condition or the collectability thereof. Borrower has obtained and currently has
all Permits necessary in the generation of each Account of Borrower and Borrower
has disclosed to Lender on each Borrowing Certificate (a “Denial Disclosure”)
the amount of all Accounts of Borrower for which Medicare is the Account Debtor
and for which payment has been denied and subsequently appealed pursuant to the
procedure described in the definition of Eligible Accounts hereof, and Borrower
is pursuing all available appeals in respect of such Accounts, provided, that,
Borrower shall not be required to make a Denial Disclosure for up to $50,000 in
the aggregate that remain uncorrected at any time for claims denied due to
coding and clerical errors for the period covered by such Borrowing Certificate.
 
33

--------------------------------------------------------------------------------


7.19   Lien Perfection and Priority
 
Upon the execution and delivery of this Agreement, and upon the proper filing of
the necessary financing statements without any further action, Lender will have
a good, valid and perfected first priority Lien and security interest in the
Collateral, subject to no transfer or other restrictions or Liens of any kind in
favor of any other Person except for Permitted Liens. No financing statement
relating to any of the Collateral is on file in any public office except those
(i) on behalf of Lender, and (ii) in connection with Permitted Liens.
 
7.20   Investment Company Act
 
No Credit Party is required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
7.21   Regulations T, U and X
 
No Credit Party is engaged in the business of extending credit for the purpose
of purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loans will be used to purchase or carry
any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.
 
7.22   Survival
 
Each Credit Party makes the representations and warranties contained herein with
the knowledge and intention that Lender is relying and will rely thereon. All
such representations and warranties will survive the execution and delivery of
this Agreement and the making of the Advances under the Revolving Facility.
 
VIII.
AFFIRMATIVE COVENANTS

 
Each Credit Party, jointly and severally, covenants and agrees that, until all
of the Obligations have been fully performed and Paid in Full, and this
Agreement has terminated:
 
8.1   Financial Statements, Borrowing Certificate, Financial Reports and Other
Information
 
(a) Financial Reports. Credit Parties shall furnish to Lender (i) as soon as
available and in any event when submitted to the Securities and Exchange
Commission but no later than one hundred and five (105) calendar days after the
end of each fiscal year of Credit Parties, audited annual consolidated and
consolidating financial statements of Credit Parties, including the notes
thereto, consisting of a consolidated and consolidating balance sheet at the end
of such completed fiscal year and the related consolidated and consolidating
statements of income, retained earnings, cash flows and owners’ equity for such
completed fiscal year, which financial statements shall be prepared by an
independent certified public accounting firm satisfactory to Lender and
accompanied by related management letters, if available; provided that beginning
with the financial statements for the fiscal year ending December 31, 2008, no
going concern opinion shall be issued in connection with such financial
statements, (ii) as soon as available and in any event within thirty calendar
days after the end of each calendar month (fifty calendar days after the end of
any month which coincides with the end of a fiscal quarter and sixty days after
the end of any month which coincides with the end of a fiscal year), unaudited
financial statements of Credit Parties consisting of a balance sheet and
statements of income and cash flows as of the end of the immediately preceding
calendar month. Monthly financial statements provided to the Lender which have
been internally prepared by Borrower for any month which corresponds with the
end of a fiscal quarter or fiscal year will be subject to further adjustments by
the Credit Parties’ outside auditors before being finalized. All such financial
statements shall be prepared in accordance with GAAP consistently applied with
prior periods except for any normal quarter and year-end adjustments which may
be applied in future periods and for any changes in accounting methodology that
may have been applied since any prior period. With each such financial
statement, Credit Parties shall also deliver a certificate of its chief
financial officer or principal accounting officer in substantially the form of
Exhibit B hereto (a “Compliance Certificate”) stating that (A) such person has
reviewed the relevant terms of the Loan Documents and the condition of Credit
Parties, (B) no Default or Event of Default has occurred or is continuing, or,
if any of the foregoing has occurred or is continuing, specifying the nature and
status and period of existence thereof and the steps taken or proposed to be
taken with respect thereto, and (C) Credit Parties are in compliance with all
financial covenants attached as Annex I hereto. Such certificate shall be
accompanied by the calculations necessary to show compliance with the financial
covenants in a form satisfactory to Lender and (iii) simultaneously with the
delivery of monthly financial statements for any given month, an accounts
payable aging schedule showing a reconciliation to the amounts reported in the
monthly financial statements.
 
34

--------------------------------------------------------------------------------


(b) Other Materials. Credit Parties shall furnish to Lender as soon as
available, and in any event within ten calendar days after the preparation or
issuance thereof or at such other time as set forth below: (i) copies of such
financial statements (other than those required to be delivered pursuant to
Section 8.1(a)) prepared by, for or on behalf of Credit Parties and any other
notes, reports and other materials related thereto, including, without
limitation, any pro forma financial statements, (ii) any reports, returns,
information, notices and other materials that any Credit Party shall send to its
stockholders, members, partners or other equity owners at any time unless such
materials are publicly available at www.sec.gov, (iii) all Medicare and Medicaid
cost reports and other documents and materials filed by Borrower and any other
reports, materials or other information regarding or otherwise relating to
Medicaid or Medicare prepared by, for or on behalf of Borrower other than
internal working analyses, (iv) simultaneously with the provision of any monthly
financial statements provided pursuant to Section 8(a) above to the extent such
information has not been already reflected in a Borrowing Certificate submitted
to Lender: (A) a report of the status of all payments, denials and appeals of
all Medicare and Medicaid Accounts (unless such denials were due to clerical
errors in an amount which does not require a Denial Disclosure, and (B) a sales
and collection report and accounts receivable aging schedule, including a report
of sales, credits issued and collections received, all such reports showing a
reconciliation to the amounts reported in the monthly financial statements, (v)
promptly upon receipt thereof, copies of any reports submitted to a Borrower by
its independent accountants in connection with any interim audit of the books of
such Person or any of its Affiliates and copies of each management control
letter provided by such independent accountants, (vi) within thirty (30)
calendar days after the execution thereof, a copy of any contracts with the
federal government or with a Governmental Authority in the State of New York,
Vermont or Washington and (vii) such additional information, documents,
statements, reports and other materials as Lender may reasonably request from a
credit or security perspective or otherwise from time to time.
 
(c) Notices. Credit Parties shall promptly, and in any event within four
calendar days after Borrower or any authorized officer of Borrower obtains
knowledge thereof, notify Lender in writing of (i) any pending or threatened
litigation, suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by Borrower or otherwise
affecting or involving or relating to Borrower or any of its property or assets
to the extent (A) the amount in controversy exceeds $50,000.00, or (B) to the
extent any of the foregoing seeks injunctive relief, (ii) any Default or Event
of Default, which notice shall specify the nature and status thereof, the period
of existence thereof and what action is proposed to be taken with respect
thereto, (iii) any other development, event, fact, circumstance or condition
that would reasonably be expected to result in a Material Adverse Change, in
each case describing the nature and status thereof and the action proposed to be
taken with respect thereto, (iv) any notice received by a Borrower from any
payor of a claim, suit or other action such payor has, claims or has filed
against such Borrower, (v) any matter(s) affecting the value, enforceability or
collectability of any of the Collateral, including, without limitation, claims
or disputes in the amount of $50,000.00 or more, singly or in the aggregate, in
existence at any one time, (vi) any notice given by Borrower to any other lender
of such Borrower and shall furnish to Lender a copy of such notice, (vii)
receipt of any notice or request from any Governmental Authority or governmental
payor regarding any liability or claim of liability in excess of $50,000.00
singly or in the aggregate, (viii) receipt of any notice by Borrower regarding
termination of any manager of any facility owned, operated or leased by such
Borrower, (ix) if any Account becomes evidenced or secured by an Instrument or
Chattel Paper and (x) any pending, threatened or actual investigation or survey
of Borrower, its directors, officers or managing employees by any of the
Medicare, Medicaid or CHAMPUS/TRICARE programs, or any other third party payor
programs, (xi) Borrower becoming a party to a Corporate Integrity Agreement with
the Office of Inspector General of the Department of Health and Human Services,
(xii) Borrower becoming subject to reporting obligations pursuant to any
settlement agreement entered into with any Governmental Authority, (xiii)
Borrower becoming the subject of any government payor program investigation
conducted by any federal or state enforcement agency, (xiv) Borrower becoming a
defendant in any qui tam/False Claims Act litigation, (xv) Borrower being served
with or received any search warrant, subpoena, civil investigative demand or
contact letter by or from any federal or state enforcement agency relating to an
investigation or (xvi) Borrower becoming subject to any written complaint filed
with or submitted to any Governmental Authority having jurisdiction over such
Borrower or filed with or submitted to such Borrower pursuant to such Borrower’s
policies relating to the filing or submissions of such types of complaints, from
employees, independent contractors, vendors, physicians, or any other person
that would indicate that such Borrower has violated any law, regulation or law.
 
35

--------------------------------------------------------------------------------


(d) Consents. Credit Parties shall use their best efforts to obtain and deliver
from time to time all required consents, approvals and agreements from such
third parties as Lender shall determine are necessary or desirable in its
Permitted Discretion, each of which must be satisfactory to Lender in its
Permitted Discretion and acceptable to such third party, with respect to (i) the
Loan Documents and the transactions contemplated thereby, (ii) claims against a
Borrower or the Collateral, and/or (iii) any agreements, consents, documents or
instruments to which Borrower is a party or by which any properties or assets of
Borrower or any of the Collateral is or are bound or subject, including, without
limitation, Landlord Waivers and Consents with respect to leases.
 
(e) Operating Budget. Credit Parties shall furnish to Lender on or prior to the
Closing Date and for each fiscal year of Credit Parties prior to the
commencement of such fiscal year, a draft of consolidated and consolidating
month by month projected operating budgets, annual projections, profit and loss
statements, balance sheets and cash flow reports of and for Credit Parties for
such upcoming fiscal year (including an income statement for each month and a
balance sheet as at the end of the last month in each fiscal quarter), in each
case prepared in accordance with GAAP consistently applied with prior periods,
provided, that, (A) such Budget as submitted to the Board of Directors of
Borrower for approval shall be provided to Lender by Borrower not less than
sixty (60) days after commencement of such fiscal year and (B) a final version
of the budget as approved by the Board of Directors of Borrower for each fiscal
year shall be provided to Lender by Borrower not less than ten (10) calendar
days after the approval of such budget or any revision thereof by the Board of
Directors.
 
(f) Ancillary Materials to be Furnished Upon Request. Upon written request by
Lender, Credit Parties shall use its best efforts to furnish to Lender within
ten (10) calendar days after the request therefore the following kinds of
information: (1) any other reports, materials or other information regarding or
otherwise relating to Medicaid or Medicare prepared by, for, or on behalf of,
Borrower or any of its Subsidiaries, including, without limitation, (A) copies
of licenses and permits required by any applicable federal, state, foreign or
local law, statute, ordinance or regulation or Governmental Authority for the
operation of its business (B) Medicare and Medicaid provider numbers and
agreements, (C) state surveys pertaining to any healthcare facility operated or
owned or leased by Borrower or any of its Affiliates or Subsidiaries, (D)
participating agreements relating to medical plans (ii) copies of material
licenses and permits required by applicable federal, state, foreign or local
law, statute, ordinance or regulation or Governmental Authority for the
Operation of Borrower’s business.
 
36

--------------------------------------------------------------------------------


8.2   [Reserved]
 
8.3   Conduct of Business and Maintenance of Existence and Assets
 
Borrower shall (i) conduct its business in accordance with good business
practices customary to the industry, (ii) engage principally in the same or
similar lines of business substantially as heretofore conducted, (iii) collect
its Accounts in the ordinary course of business, (iv) maintain all of its
material properties, assets and equipment used or useful in its business in good
repair, working order and condition (normal wear and tear excepted and except as
may be disposed of in the ordinary course of business and in accordance with the
terms of the Loan Documents and otherwise as determined by such Borrower using
commercially reasonable business judgment), (v) from time to time to make all
necessary or desirable repairs, renewals and replacements thereof, as determined
by such Borrower using commercially reasonable business judgment, (vi) maintain
and keep in full force and effect its existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be expected to result in a Material Adverse
Change; and (vii) remain in good standing and maintain operations in all
jurisdictions in which currently located.
 
8.4   Compliance with Legal and Other Obligations
 
Each Credit Party shall (i) comply with all laws, statutes, rules, regulations,
ordinances and tariffs of all Governmental Authorities applicable to it or its
business, assets or operations, including applicable requirements which where
promulgated pursuant to HIPAA (ii) pay all taxes, assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind, except liabilities being contested in good faith and
against which adequate reserves have been established, (iii) perform in
accordance with its terms each contract, agreement or other arrangement to which
it is a party or by which it or any of the Collateral is bound, except where the
failure to comply, pay or perform could not reasonably be expected to result in
a Material Adverse Change, (iv) maintain and comply with all Permits necessary
to conduct its business and comply with any new or additional requirements that
may be imposed on it or its business, and (v) properly file all Medicaid,
Medicare and CHAMPUS/TRICARE cost reports. Without limiting the foregoing,
Borrower is, and while this Agreement shall remain in effect shall remain,
qualified for participation in the Medicare, Medicaid and CHAMPUS/TRICARE
programs; Borrower has, and while this Agreement shall remain in effect shall
maintain, a current and valid provider contract with such programs; Borrower is,
and while this Agreement shall remain in effect shall remain, in compliance with
the conditions of participation in such programs; and Borrower has, and while
this Agreement shall remain in effect shall maintain, all approvals or
qualification necessary for capital reimbursement for any facility operated by
Borrower. While this Agreement shall remain in effect, all billing practices of
Borrower with respect to any facility operated by Borrower and all third party
payors, including the Medicare, Medicaid and CHAMPUS/TRICARE programs and
private insurance companies, shall remain in compliance with all applicable
laws, regulations and policies of such third party payors and the Medicare,
Medicaid and CHAMPUS/TRICARE programs.
 
37

--------------------------------------------------------------------------------


8.5   Insurance
 
Borrower shall keep (i) all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses engaging in similar activities or
owning similar assets or properties and at least the minimum amount required by
applicable law, including, without limitation, medical malpractice and
professional liability insurance, as applicable; (ii) maintain general public
liability insurance at all times against liability on account of damage to
persons and property having such limits, deductibles, exclusions and
co-insurance and other provisions as are customary for a business engaged in
activities similar to those of Credit Parties; and (iii) maintain insurance
under all applicable workers’ compensation laws; all of the foregoing insurance
policies to (A) be satisfactory in form and substance to Lender, (B) expressly
provide that they cannot be amended to reduce coverage or canceled without
thirty (30) calendar days prior written notice to Lender and that they inure to
the benefit of Lender notwithstanding any action or omission or negligence of or
by such Credit Party or any insured thereunder. With respect to property
insurance covering business interruption, accounts receivable and the books and
records in connection therewith, Lender shall be named as loss payee and
additional insured and with respect to general liability insurance Lender shall
be named as additional insured.
 
8.6   Books and Records
 
Each Credit Party shall (i) keep complete and accurate books of record and
account in accordance with commercially reasonable business practices in which
true and correct entries are made of all of its and their dealings and
transactions in all material respects; and (ii) set up and maintain on its books
such reserves as may be required by GAAP with respect to doubtful accounts and
all taxes, assessments, charges, levies and claims and with respect to its
business, and include such reserves in its quarterly as well as year end
financial statements.
 
8.7   Inspections; Periodic Audits and Reappraisals
 
Each Credit Party shall permit the representatives of Lender, at the expense of
Credit Parties, from time to time during normal business hours, but no more
frequently than three times per year so long as no Default or Event of Default
occurs and is continuing upon reasonable notice, to (i) visit and inspect any of
its offices or properties or any other place where Collateral is located to
inspect the Collateral and/or to examine or audit all of its books of account,
records, reports and other papers, (ii) make copies and extracts therefrom, and
(iii) discuss its business, operations, prospects, properties, assets,
liabilities, condition and/or Accounts with its officers and independent public
accountants (and by this provision such officers and accountants are authorized
to discuss the foregoing) upon seven (7) Business Days prior written notice;
provided, however, that (A) Borrower shall not be obligated to reimburse Lender
for more than three (3) visits, inspections, examinations and audits under the
foregoing clause (i) conducted during any fiscal year while no Default or Event
of Default exists at a cost of $850 per auditor per day plus all out-of-pocket
expenses of Lender (it being agreed and understood that the Borrower shall be
Obligated to reimburse Lender for all such visits, inspections, examinations and
audits conducted while any Default or Event of Default exists); and (B) no
notice shall be required to do any of the foregoing if any Event of Default has
occurred and is continuing.
 
8.8   Further Assurances; Post-Closing 
 
At Credit Parties’ cost and expense, each Credit Party shall (i) within five
Business Days after Lender’s request, take such further actions, obtain such
consents and approvals and duly execute and deliver such further agreements,
assignments, instructions or documents as Lender may deem necessary in its
Permitted Discretion with respect to furtherance of the purposes, terms and
conditions of the Loan Documents and the consummation of the transactions
contemplated thereby, whether before, at or after the performance or
consummation of the transactions contemplated hereby or the occurrence of a
Default or Event of Default, (ii) without limiting and notwithstanding any other
provision of any Loan Document, execute and deliver, or cause to be executed and
delivered, such agreements and documents, and take or cause to be taken such
actions, and otherwise perform, observe and comply with such obligations, as are
set forth on Schedule 8.8, and (iii) upon the exercise by Lender or any of its
Affiliates of any power, right, privilege or remedy pursuant to any Loan
Document or under applicable law or at equity which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority, execute and deliver, or cause the execution and delivery of, all
applications, certificates, instruments and other documents requested by Lender
in its Permitted Discretion that may be so required for such consent, approval,
registration, qualification or authorization. Without limiting the foregoing,
upon the exercise by Lender or any of its Affiliates of any right or remedy
under any Loan Document which requires any consent, approval or registration
with, consent, qualification or authorization by, any Person, Credit Parties
shall execute and deliver, or cause the execution and delivery of, all
applications, certificates, instruments and other documents that Lender or its
Affiliate may be required to obtain for such consent, approval, registration,
qualification or authorization.
 
38

--------------------------------------------------------------------------------


8.9   Use of Proceeds
 
Borrower shall use the proceeds from the Revolving Facility only for the
purposes set forth in the first “WHEREAS” clause of this Agreement.
 
8.10   [Reserved]
 
8.11   [Reserved]
 
8.12   Taxes and Other Charges
 
(a) All payments and reimbursements to Lender made under any Loan Document shall
be free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes to the extent imposed
on Lender’s net income. If any Credit Party shall be required by law to deduct
any such amounts from or in respect of any sum payable under any Loan Document
to Lender, then the sum payable to Lender shall be increased as may be necessary
so that, after making all required deductions, Lender receives an amount equal
to the sum it would have received had no such deductions been made.
Notwithstanding any other provision of any Loan Document, if at any time after
the Closing (i) any change in any existing law, regulation, treaty or directive
or in the interpretation or application thereof, (ii) any new law, regulation,
treaty or directive enacted or any interpretation or application thereof, or
(iii) compliance by Lender with any new request or new directive (whether or not
having the force of law) from any Governmental Authority after the date of
Closing: (A) subjects Lender to any tax, levy, impost, deduction, assessment,
charge or withholding of any kind whatsoever directly arising from any Loan
Document or from payments directly received by the Lender from any Credit Party
pursuant to the Loan Documents (except for net income taxes, franchise taxes
imposed in lieu of net income taxes, and any other taxes on the general affairs
of the Lender which may be imposed generally by federal, state or local taxing
authorities with respect to interest or commitment fees or other fees payable
hereunder or changes in the rate of tax on the overall net income of Lender), or
(B) imposes on Lender any other condition or increased cost directly in
connection with the transactions contemplated thereby or participations therein
(specifically excluding any general costs imposed on Lender by any government
entity that are not directly related to the obligations hereunder); and the
result of any of the foregoing is to directly increase the cost to Lender of
making or continuing any Loan hereunder or to reduce any amount receivable
hereunder, then, in any such case, Credit Parties shall promptly, and in any
event within ten (10) Business days of Credit Party’s receipt of notice from
Lender, pay to Lender any additional amounts necessary to compensate Lender, on
an after-tax basis, for such additional cost or reduced amount as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 8.12 it shall promptly notify Credit Parties of the event by reason
of which Lender has become so entitled and contain a calculation of such
additional amounts that are proposed to be due and payable and shall answer any
questions and provide any explanation reasonably requested by Borrower in good
faith to understand the nature and purported reason for such additional amounts.
 
39

--------------------------------------------------------------------------------


(b) Credit Parties shall promptly, and in any event within five Business Days
after any Credit Party or any authorized officer of any Credit Party obtains
knowledge thereof, notify Lender in writing of any oral or written communication
from any taxing authority or otherwise with respect to any (i) tax
investigations, relating to such Credit Party directly, or relating to any
consolidated tax return which was filed on behalf of such Credit Party, (ii)
notices of tax assessment or possible tax assessment, (iii) years that are
designated open pending tax examination or audit, and (iv) information that
could give rise to any tax liability or assessment.
 
8.13   Payroll Taxes
 
Without limiting or being limited by any other provision of any Loan Document,
each Credit Party at all times shall retain and use a Person acceptable to
Lender to process, manage and pay its payroll taxes and shall cause to be
delivered to Lender within ten calendar days after the end of each calendar
month a report of its payroll taxes for the immediately preceding calendar month
and evidence of payment thereof. Notwithstanding the foregoing, being copied on
Borrower’s payroll reports within the period specified in the preceding sentence
shall satisfy this requirement; provided that such payroll report sets forth the
status of payroll taxes.
 
8.14   New Subsidiaries
 
If at any time after the Closing Date Borrower shall form or acquire any new
Subsidiary, Borrower shall promptly, and in any event not later than fifteen
calendar days after the creation or acquisition of such Subsidiary or such
longer period as Lender may determine in writing, execute, and cause such new
Subsidiary to execute, and deliver to Lender such joinder agreements and
amendments to this Agreement and the other Loan Documents, including executing
and delivering allonges to any Notes to the extent issued hereunder in form and
substance satisfactory to Lender and providing such other documentation as
Lender may reasonably request, including, without limitation, UCC searches, as
applicable, and filings, legal opinions and corporate authorization
documentation, and to take such other actions in each case as Lender deems
necessary or advisable to (a) join and make such new Subsidiary a co-Borrower
hereunder and thereunder, subject to all the rights and benefits and obligations
and burdens of a Borrower hereunder, (b) grant to Lender a perfected first
priority security interest in the Collateral of such new Subsidiary subject to
no Liens other than the Permitted Liens.
 
8.15   [Reserved]
 
IX.
NEGATIVE COVENANTS

 
Each Credit Party, jointly and severally, covenants and agrees that, until the
indefeasible payment in full in cash, and the full performance of all, of the
Obligations and termination of this Agreement:
 
9.1   Financial Covenants
 
Borrower shall not violate the financial covenants set forth on Annex I to this
Agreement, which is incorporated herein and made a part hereof.
 
40

--------------------------------------------------------------------------------


9.2   Permitted Indebtedness
 
Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
other than Permitted Indebtedness. Borrower shall not make prepayments on any
existing or future Indebtedness to any Person other than to Lender or to the
extent specifically permitted by this Agreement or any subsequent agreement
between Borrower and Lender.
 
9.3   Permitted Liens
 
Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its other properties or
assets of Borrower including but not limited to Deposit Accounts, cash or other
money and Investment Property, whether now owned or hereafter acquired, except
Permitted Liens.
 
9.4   Investments; New Facilities or Collateral; Subsidiaries
 
Except as set forth on Schedule 9.4, Borrower shall not, directly or indirectly,
enter into any agreement to, (i) purchase, own, hold, invest in or otherwise
acquire obligations or stock or securities of, or any other interest in, or all
or substantially all of the assets of, any Person or any joint venture, or
(ii) make or permit to exist any loans, advances or guarantees to or for the
benefit of any Person or assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable for or upon or incur any obligation of any
Person (other than those created by the Loan Documents and Permitted
Indebtedness and other than (A) trade credit extended in the ordinary course of
business, (B) advances for business travel and similar temporary advances made
in the ordinary course of business to officers, directors and employees, (C)
investments in Cash Equivalents and (D) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business). Borrower shall not, directly or indirectly, purchase, own,
operate, hold, invest in or otherwise acquire any facility, property or assets
or any Collateral that is not located at the locations set forth on Schedule
7.18B unless Borrower shall provide to Lender at least ten (10) Business Days
prior written notice. Borrower shall not have any Subsidiaries other than those
Subsidiaries, if any, existing at Closing and set forth on Schedule 7.3., unless
Borrower and new Subsidiary fully complies with Section 8.14 hereof.
 
Notwithstanding the foregoing, Borrower shall be permitted to make Permitted
Acquisitions with Lender’s prior written consent; provided, however, that the
consent of Lender shall not be required if the cash consideration paid in
respect of the Permitted Acquisition does not exceed $500,000 and Borrower fully
complies with Section 8.14 hereof.
 
9.5   Dividends; Redemptions
 
Borrower shall not (i) declare, pay or make any Distribution, (ii) apply any of
its funds, property or assets to the acquisition, redemption or other retirement
of any Capital Stock, (iii) otherwise make any payments or Distributions to any
stockholder, member, partner or other equity owner in such Person’s capacity as
such, or (iv) make any payment of any Management or Service Fee;
provided however, that absent the occurrence and continuation of a Default or
Event of Default, and if a Default or Event of Default would not arise
therefrom, Borrower may: (x) make Permitted Distributions, (y) declare, pay or
make Distributions payable in its stock, or split-ups or reclassifications of
its stock; and (z) redeem its capital stock from terminated employees pursuant
to, but only to the extent required under, the terms of the related employment
agreements.
 
41

--------------------------------------------------------------------------------


9.6   Transactions with Affiliates
 
Except as set forth on Schedule 9.6, Borrower shall not enter into or consummate
any transaction of any kind with any of its Affiliates or Guarantor or any of
their respective Affiliates other than: (i) salary, bonus, severance, employee
stock option and other compensation, consulting and employment arrangements with
directors or officers in the ordinary course of business, provided, that, no
payment of any cash bonus or severance shall be permitted if a Default or Event
of Default has occurred and remains in effect or would be caused by or result
from such payment, and no payment of any severance shall be made, individually
or in the aggregate, in excess of $250,000 in any twelve (12) month period, (ii)
Distributions permitted pursuant to Section 9.5, and (iii) the making of
payments permitted under and pursuant to a written agreement entered into by and
between Borrower and one or more of its Affiliates that both (A) reflects and
constitutes a transaction on overall terms at least as favorable to Borrower as
would be the case in an arm’s-length transaction between unrelated parties of
equal bargaining power; provided, that, notwithstanding the foregoing Borrower
shall not (Y) enter into or consummate any transaction or agreement pursuant to
which it becomes a party to any mortgage, note, indenture or guarantee
evidencing any Indebtedness of any of its Affiliates or otherwise to become
responsible or liable, as a guarantor, surety or otherwise, pursuant to
agreement for any Indebtedness of any such Affiliate, or (Z) make any payments
to any of its Affiliates in excess of $50,000 in the aggregate during any
consecutive twelve calendar month period without the prior written consent of
Lender (other than payments permitted pursuant to clause (i) or (ii) above).
 
9.7   Charter Documents; Fiscal Year; Dissolution; Use of Proceeds
 
No Credit Party shall (i) amend, modify, restate or change its certificate of
incorporation or formation or bylaws or similar charter documents without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld, (ii) change its fiscal year unless such Credit Party demonstrates to
Lender’s satisfaction compliance with the covenants contained herein for both
the fiscal year in effect prior to any change and the new fiscal year period by
delivery to Lender of appropriate interim and annual pro forma, historical and
current compliance certificates for such periods and such other information as
Lender may reasonably request, (iii) amend, alter or suspend or terminate or
make provisional in any material way, any material Permit without the prior
written consent of Lender, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, the Lender acknowledges that the following will
not be deemed to be a violation of this covenant: (A) any suspension of any
license or Permit in any state caused by the departure of any scientific or
medical personnel, and (B) any amendment of a license or permit in the ordinary
course of business to enable Borrower to pursue additional opportunities;
provided that neither (A) nor (B) shall result in the impairment of Borrower’s
ability to collect any Account or account receivable, (iv) wind up, liquidate or
dissolve (voluntarily or involuntarily) or commence or suffer any proceedings
seeking or that would result in any of the foregoing, (v) use any proceeds of
any Advance for “purchasing” or “carrying” “margin stock” as defined in
Regulations U, T or X of the Board of Governors of the Federal Reserve System,
or (vi) without providing at least thirty calendar days prior written notice to
Lender, change its name or organizational identification number, if it has one.
 
9.8   Truth of Statements
 
No Credit Party shall (a) furnish to Lender any certificate or other document
created or produced by Borrower that contains any untrue statement of a material
fact or that omits to state a material fact necessary to make it not misleading
in light of the circumstances under which it was furnished as of the date it was
provided to Lender; and (b) furnish any document created or produced by a third
party that Borrower knows (A) contains any untrue statement of a material fact
or (B) omits to state a material fact necessary to make it not misleading in
light of the circumstances under which it was furnished.
 
42

--------------------------------------------------------------------------------


9.9   IRS Form 8821
 
No Credit Party shall alter, amend, restate, or otherwise modify, or withdraw,
terminate or re-file the IRS Form 8821 required to be delivered pursuant to the
Conditions Precedent in Section 6.1 hereof.
 
9.10    Transfer of Assets
 
Notwithstanding any other provision of this Agreement or any other Loan
Document, Borrower shall not, nor shall it permit any of its Subsidiaries to,
sell, lease, transfer, assign or otherwise dispose of any interest in any
properties or assets (other than obsolete fixed assets or excess fixed assets no
longer needed in the conduct of the business in the ordinary course of business
and sales of Inventory in the ordinary course of business), or agree to do any
of the foregoing at any future time, except that:
 
(a) Borrower may lease or sublease (as lessor or sub-lessor) real or personal
property pursuant to a true lease not constituting Indebtedness and not entered
into as part of a sale and leaseback transaction, in each case in the ordinary
course of business and which could not reasonably be expected to result in a
Material Adverse Effect.
 
(b) Borrower may arrange for warehousing, fulfillment or storage of Inventory at
locations not owned or leased by Borrower, in each case in the ordinary course
of business;
 
(c) Borrower may license or sublicense Intellectual Property to third parties in
the ordinary course of business; provided, that, such licenses or sublicenses
shall not interfere with the business or other operations of Borrower; and
 
(d) Borrower may consummate such other sales or dispositions of property or
assets in excess of $50,000 (including any sale or transfer or disposition of
all or any part of its assets and thereupon and within one year thereafter rent
or lease the assets so sold or transferred) only to the extent prior written
notice has been given to Lender and to the extent Lender has given its prior
written consent thereto, subject in each case to such conditions as may be set
forth in such consent.
 
9.11   OFAC
 
No Credit Party nor any Subsidiary of any Credit Party (i) will be or become a
Person whose Property or interests in Property are blocked or subject to
blocking pursuant to Section  1 of Executive Order 13224 of September 23, 2001
Blocking property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079(2001), (ii) will engage in
any dealings or transactions prohibited by Section 2 of such executive order, or
otherwise be associated with any such Person in any manner violative of Section
2 of such executive order, or (iii) otherwise will become a Person on the list
of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.
 
9.12   Payroll Accounts
 
Borrower shall not maintain a greater balance in any payroll account than is
necessary to support Borrower’s current payroll and payroll for one additional
payroll cycle (bi-monthly or weekly as applicable).
 
9.13   US Lab Litigation
 
Borrower shall not pay more than $100,000 in the aggregate with respect to any
award or settlement in connection with the litigation with US Labs described in
Schedule 7.6. Notwithstanding the foregoing, Borrower may pay amounts in excess
of the $100,000 set forth in the preceding sentence (the “Excess Award”);
provided, that, Borrower shall, simultaneously with the payment of such Excess
Award, have received proceeds at least in the amount of such Excess Award from:
(a) a capital contribution, (b) Parent Indebtedness or (c) Indebtedness
permitted under clause (v) of the definition of Permitted Indebtedness.
 
43

--------------------------------------------------------------------------------


X.
EVENTS OF DEFAULT

 
The occurrence of any one or more of the following shall constitute an “Event of
Default:”
 
(a) any Credit Party shall fail to pay any amount on the Obligations when due
(whether on any payment date, at maturity, by reason of acceleration, by notice
of intention to prepay, by required prepayment or otherwise);
 
(b) any representation, statement or warranty made or deemed made by any Credit
Party in any Loan Document or in any other certificate, document or report
delivered in conjunction with any Loan Document, shall not be true and correct
in all material respects or shall have been false or misleading in any material
respect on the date when made or deemed to have been made;
 
(c) any Credit Party or other party thereto other than Lender shall be in
violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, any Loan Document and
such violation, breach, default or failure shall not be cured within the
applicable period set forth in the applicable Loan Document; provided that, with
respect to the affirmative covenants set forth in Article VIII (other than
Sections 8.1(c), 8.3, 8.8, 8.9, for which there shall be no cure period and
Section 8.5 for which there shall be a five (5) Business Day cure period), there
shall be a thirty calendar day cure period commencing from the earlier of
(i) Receipt by such Person of written notice of such breach, default, violation
or failure, and (ii) the time at which such Person or any authorized officer
thereof knew or became aware, or should have known or been aware, of such
failure, violation, breach or default, but no Advances will be made during the
cure period;
 
(d) (i) any of the Loan Documents ceases to be in full force and effect, or (ii)
any Lien created thereunder ceases to constitute a valid perfected first
priority Lien on the Collateral in accordance with the terms thereof, or Lender
ceases to have a valid perfected first priority security interest in any of the
Collateral pledged to Lender pursuant to the Loan Documents; provided, that,
with respect to non-material breaches or violations that constitute Events of
Default under clause (ii) of this Section 10(d), there shall be a five (5)
Business Day cure period commencing from the earlier of (A) Receipt by the
applicable Person of written notice of such breach or violation or of any event,
fact or circumstance constituting or resulting in any of the foregoing, and (B)
the time at which such Person or any authorized officer thereof knew or became
aware, or should have known or been aware, of such breach or violation and
resulting Event of Default or of any event, fact or circumstance constituting or
resulting in any of the foregoing;
 
(e) one or more tax judgments, decrees, arbitrations or other binding award is
rendered against any Credit Party in an amount in excess of $25,000 individually
or $75,000 in the aggregate in any consecutive 12-month period, which is/are not
satisfied, stayed, vacated or discharged of record within thirty calendar days
of being rendered but no Advances will be made before the judgment is stayed,
vacated or discharged unless otherwise agreed to in writing by Lender except for
the US Lab Award;
 
(f) (i) any default occurs, which is not cured or waived, (x) in the payment
when due of any amount with respect to any Indebtedness (other than the
Obligations) of any Credit Party having an aggregate principal balance of at
least $50,000, (y) in the performance, observance or fulfillment of any
provision contained in any agreement, contract, document or instrument to which
any Credit Party is a party or to which any of their properties or assets are
subject or bound under or pursuant to which any Indebtedness having an aggregate
principal balance of at least $50,000 was issued, created, assumed, guaranteed
or secured and such default continues for more than any applicable grace period
or permits the holder of any Indebtedness to accelerate the maturity thereof, or
(ii) any Indebtedness of any Credit Party is declared to be due and payable or
is required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof, or any obligation of such Person for the payment of
Indebtedness (other than the Obligations) is not paid when due or within any
applicable grace period, or any such obligation becomes or is declared to be due
and payable before the expressed maturity thereof, or there occurs an event
which, with the giving of notice or lapse of time, or both, would cause any such
obligation to become, or allow any such obligation to be declared to be, due and
payable;
 
44

--------------------------------------------------------------------------------


(g) any Credit Party shall (i) be unable to pay its debts generally as they
become due, (ii) make a general assignment for the benefit of its creditors,
(iii) commence, or consent to, a proceeding for the appointment of a receiver,
trustee, liquidator or conservator of itself or of the whole or any substantial
part of its property, or (iv) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law;
 
(h) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Credit Party or the whole or any substantial part of any such Person’s
properties, which shall continue unstayed and in effect for a period of sixty
calendar days, (B) shall approve a petition filed against any Credit Party
seeking reorganization, liquidation or similar relief under the any Debtor
Relief Law, which is not dismissed within sixty calendar days or, (C) under the
provisions of any Debtor Relief Law, assume custody or control of any Credit
Party or of the whole or any substantial part of any such Person’s properties,
which is not irrevocably relinquished within sixty calendar days, or (ii) there
is commenced against any Credit Party any proceeding or petition seeking
reorganization, liquidation or similar relief under any Debtor Relief Law and
either (A) any such proceeding or petition is not unconditionally dismissed
within sixty calendar days after the date of commencement, or (B) any Credit
Party takes any action to indicate its approval of or consent to any such
proceeding or petition, but no Advances will be made before any such order,
judgment or decree described above is stayed, vacated or discharged, any such
petition described above is dismissed, or any such custody or control described
above is relinquished;
 
(i) (i) any Change of Control occurs or any binding agreement (that does not
require Lender’s consent as a condition to closing) to cause or that may result
in any such Change of Control is entered into, (ii) any Material Adverse Change
occurs or is reasonably expected to occur, (iii) any Liability Event occurs or
is reasonably expected to occur, or (iv) any Credit Party ceases any material
portion of its business operations as currently conducted;
 
(j) Lender receives any indication or evidence that (i) any Credit Party may
have directly or indirectly been engaged in any type of activity, which, in
Lender’s Permitted Discretion, might result in forfeiture of any property with a
value in excess of $25,000 to any Governmental Authority which shall have
continued unremedied for a period of ten calendar days after written notice from
Lender (but no Advances will be made before any such activity ceases) or (ii)
any Credit Party or any of their respective directors or senior officers is
criminally indicted or convicted under any law that could lead to a forfeiture
of any Collateral;
 
(k) uninsured damage to, or loss, theft or destruction of, any portion of the
Collateral occurs that exceeds $10,000 in the aggregate;
 
(l) the issuance of any process for levy, attachment or garnishment or execution
upon or prior to any judgment against any Credit Party or any of their property
or assets in excess of $50,000.
 
45

--------------------------------------------------------------------------------


Upon the occurrence of an Event of Default, notwithstanding any other provision
of any Loan Document, Lender may, without notice or demand, do any of the
following: (i) terminate its obligations to make Advances hereunder and (ii) all
or any of the Loans and/or Notes, all interest thereon and all other Obligations
shall automatically, without any further action by Lender, be due and payable
immediately (except in the case of an Event of Default under Section 10(d), (g),
or (h), in which event all of the foregoing shall automatically and without
further act by Lender be due and payable), and (ii) prohibit any action
permitted to be taken under Article IX hereof, in each case without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Credit Parties.
 
XI.
RIGHTS AND REMEDIES AFTER DEFAULT

 
11.1   Rights and Remedies
 
(a) In addition to the acceleration provisions set forth in Article X above,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to exercise any and all rights, options and remedies provided for in
any Loan Document, under the UCC or at law or in equity, including, without
limitation, the right to (i) at Credit Parties’ expense, require that all or any
part of the Collateral be assembled and made available to Lender at any place
designated by Lender, (ii) reduce or otherwise change the Facility Cap, and/or
(iii) relinquish or abandon any Collateral or any Lien thereon. Notwithstanding
any provision of any Loan Document, Lender, in its sole discretion, shall have
the right, at any time that Credit Parties fail to do so, and from time to time,
without prior notice, to: (i) obtain insurance covering any of the Collateral to
the extent required hereunder; (ii) pay for the performance of any of
Obligations; (iii) discharge taxes or Liens on any of the Collateral that are in
violation of any Loan document unless Credit Parties are in good faith with due
diligence by appropriate proceedings contesting those items; and (iv) pay for
the maintenance and preservation of the Collateral. Such expenses and advances
shall be added to the Obligations until reimbursed to Lender and shall be
secured by the Collateral, and such payments by Lender shall not be construed as
a waiver by Lender of any Event of Default or any other rights or remedies of
Lender. Credit Parties hereby waive any and all rights that they may have to a
judicial hearing in advance of the enforcement of any of Lender’s rights and
remedies hereunder, including, without limitation, its right following the
occurrence of an Event of Default to take immediate possession of the Collateral
and to exercise its rights and remedies with respect thereto.
 
(b)  Credit Parties agrees that notice received by it at least fifteen calendar
days before the time of any intended public sale, or the time after which any
private sale or other disposition of Collateral is to be made, shall be deemed
to be reasonable notice of such sale or other disposition. If permitted by
applicable law, any perishable Collateral which threatens to speedily decline in
value or which is sold on a recognized market may be sold immediately by Lender
without prior notice to Credit Parties. At any sale or disposition of
Collateral, Lender may (to the extent permitted by applicable law) purchase all
or any part thereof free from any right of redemption by any Credit Party which
right is hereby waived and released. Credit Parties covenant and agree not to,
and not to permit or cause any of their Subsidiaries to, interfere with or
impose any obstacle to Lender’s exercise of its rights and remedies with respect
to the Collateral. Lender, in dealing with or disposing of the Collateral or any
part thereof, shall not be required to give priority or preference to any item
of Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.
 
11.2   Application of Proceeds
 
In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority:
(i) first, to the payment of all costs and expenses of such collection, storage,
lease, holding, operation, management, sale, disposition or delivery and of
conducting Credit Parties’ business and of maintenance, repairs, replacements,
alterations, additions and improvements of or to the Collateral, and to the
payment of all sums which Lender may be required or may elect to pay, if any,
for taxes, assessments, insurance and other charges upon the Collateral or any
part thereof, and all other payments that Lender may be required or authorized
to make under any provision of this Agreement (including, without limitation, in
each such case, in-house documentation and diligence fees and legal expenses,
search, audit, recording, professional and filing fees and expenses and
reasonable attorneys' fees and all expenses, liabilities and advances made or
incurred in connection therewith); (ii) second, to the payment of all other
Obligations in such order or preference as Lender may determine; and
(iii) third, to the payment of any surplus then remaining to Credit Parties,
unless otherwise provided by law or directed by a court of competent
jurisdiction; provided, that, Credit Parties shall be liable for any deficiency
if such proceeds are insufficient to satisfy the Obligations or any of the other
items referred to in this section.
 
46

--------------------------------------------------------------------------------


11.3   Rights of Lender to Appoint Receiver
 
Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect, preserve, sell or dispose the Collateral and continue the
operation of the business of Credit Parties and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated. To the extent not prohibited by
applicable law, each Credit Party hereby irrevocably consents to and waives any
right to object to or otherwise contest the appointment of a receiver as
provided above. Each Credit Party (i) grants such waiver and consent knowingly
after having discussed the implications thereof with counsel, (ii) acknowledges
that (A) the uncontested right to have a receiver appointed for the foregoing
purposes is considered essential by Lender in connection with the enforcement of
its rights and remedies hereunder and under the other Loan Documents and (B) the
availability of such appointment as a remedy under the foregoing circumstances
was a material factor in inducing Lender to make the Loans to such Credit Party
and (iii) to the extent not prohibited by applicable law, agrees to enter into
any and all stipulations in any legal actions, or agreements or other
instruments required or reasonably appropriate in connection with the foregoing,
and to cooperate fully with Lender in connection with the assumption and
exercise of control by any receiver over all or any portion of the Collateral.
 
11.4   Rights and Remedies not Exclusive
 
Lender shall have the right in its sole discretion to determine which rights,
Liens and remedies Lender may at any time pursue, relinquish, subordinate or
modify, and such determination will not in any way modify or affect any of
Lender’s rights, Liens or remedies under any Loan Document, applicable law or
equity. The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Lender described in
any Loan Document are cumulative and are not alternative to or exclusive of any
other rights or remedies which Lender otherwise may have. The partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.
 
47

--------------------------------------------------------------------------------


11.5   Standards for Exercising Remedies
 
To the extent that applicable law imposes duties on Lender to exercise remedies
in a commercially reasonably manner, Credit Parties hereby acknowledge and agree
that it is not commercially unreasonable for Lender (a) to fail to incur
expenses reasonably deemed significant by Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third-party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to remove Liens against Collateral,
(d) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other persons, whether or
not in the same business as Credit Parties, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Lender against risks
of loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral or (l) to the
extent deemed appropriate by Lender, to obtain the services of brokers,
investment bankers, consultants or other professionals to assist Lender in the
collection or disposition of any of the Collateral. Credit Parties further
acknowledge that the purpose of this Section 11.5 is to provide non-exhaustive
indications of what acts or omissions by Lender would not be commercially
unreasonable in Lender’s exercise of remedies against the Collateral and that
other acts or omissions by Lender shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 11.5. Without
limitation upon the foregoing, nothing contained in this Section 11.5 shall be
construed to grant any rights to Credit Parties or to impose any duties upon
Lender that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 11.5.
 
XII.
WAIVERS AND JUDICIAL PROCEEDINGS

 
12.1   Waivers
 
Except as expressly provided for herein, Credit Parties hereby waive setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Credit Parties hereby waive any and all defenses and counterclaims
they may have or could interpose in any action or procedure brought by Lender to
obtain an order of court recognizing the assignment of, or Lien of Lender in and
to, any Collateral, whether or not payable by a Medicaid/Medicare Account
Debtor. With respect to any action hereunder, Lender conclusively may rely upon,
and shall incur no liability to Credit Parties in acting upon, any request or
other communication that Lender reasonably believes to have been given or made
by a person authorized on Credit Parties’ behalf, whether or not such person is
listed on the incumbency certificate delivered pursuant to Section 6.1 hereof. 
In each such case, Credit Parties hereby waive the right to dispute Lender's
action based upon such request or other communication, absent manifest error.
Without limiting the generality of the foregoing, Borrower expressly waives all
rights, benefits and defenses, if any, applicable or available to Borrower under
either California Code of Civil Procedure Sections 580a or 726, which provide,
among other things, that the amount of any deficiency judgment which may be
recovered following either a judicial or nonjudicial foreclosure sale is limited
to the difference between the amount of any indebtedness owed and the greater of
the fair value of the security or the amount for which the security was actually
sold. Without limiting the generality of the foregoing, Borrower further
expressly waives all rights, benefits and defenses, if any, applicable or
available to Borrower under either California Code of Civil Procedure Sections
580b, providing, generally, that no deficiency may be recovered on a real
property purchase money obligation, or 580d, providing, generally, that no
deficiency may be recovered on a note secured by a deed of trust on real
property if the real property is sold under a power of sale contained in the
deed of trust.
 
48

--------------------------------------------------------------------------------


12.2   Delay; No Waiver of Defaults
 
No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of any Credit Party or operate as a waiver of such
provision or affect the liability of any Credit Party or preclude any other or
further exercise of such provision. No waiver by any party to any Loan Document
of any one or more defaults by any other party in the performance of any of the
provisions of any Loan Document shall operate or be construed as a waiver of any
future default, whether of a like or different nature, and each such waiver
shall be limited solely to the express terms and provisions of such waiver.
Notwithstanding any other provision of any Loan Document, by completing the
Closing under this Agreement and/or by making Advances, Lender does not waive
any breach of any representation or warranty under any Loan Document, and all of
Lender’s claims and rights resulting from any such breach or misrepresentation
are specifically reserved.
 
12.3   Jury Waiver
 
EACH PARTY TO THIS AGREEMENT HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES WITH RESPECT TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.
 
12.4   Cooperation in Discovery and Litigation
 
In any litigation, arbitration or other dispute resolution proceeding relating
to any Loan Document, Borrower waives any and all defenses, objections and
counterclaims it may have or could interpose with respect to (i) any of its
directors, officers, employees or agents being deemed to be employees or
managing agents of Borrower for purposes of all applicable law or court rules
regarding the production of witnesses by notice for testimony (whether in a
deposition, at trial or otherwise), (ii) Lender’s counsel examining any such
individuals as if under cross-examination and using any discovery deposition of
any of them as if it were an evidence deposition, and (iii) using commercially
reasonable efforts to produce in any such dispute resolution proceeding, all
Persons, documents (whether in tangible, electronic or other form) and other
things under its control that properly relate to any matters in dispute.
Notwithstanding the foregoing, Credit Parties (A) do not waive any rights of any
directors, officers, employees or agents that such Persons may have
individually, (B) do not agree that any alternative dispute resolution
procedures other than a court trial will be automatically applicable to the
situation at hand in the event of a dispute and will only agree to such
alternative dispute resolution procedures at such time after the facts and
circumstances are known, and (C) with respect to item (iii) do not agree to
engage in any electronic discovery procedures unless agreed to at such time in
the future and at the expense of someone other than the Borrower.
 
49

--------------------------------------------------------------------------------


XIII.
EFFECTIVE DATE AND TERMINATION

 
13.1   Termination and Effective Date Thereof
 
(a) Subject to Lender’s right to cease making Advances pursuant to Section 2.1
or upon or after any Event of Default, this Agreement shall continue in full
force and effect until the Obligations are Paid in Full, unless terminated
sooner as provided in this Section 13.1(a). Borrower may terminate this
Agreement at any time upon not less than thirty calendar days’ prior written
notice to Lender and upon full performance and indefeasible Payment in Full of
all Obligations after Receipt by Lender of such written notice. All of the
Obligations shall be immediately due and payable upon any termination by
Borrower pursuant to this Section 13.1(a) on the Termination Date which shall be
the first Business Day after the thirty (30) day notice period has elapsed, on
which the Obligations have fully performed and indefeasibly Paid in Full. Upon
such full performance and Payment in full of the Obligations Lender shall not
unreasonably delay the filing of a release of its liens. Notwithstanding any
other provision of any Loan Document, no termination of this Agreement shall
affect Lender’s rights or any of the Obligations existing as of the effective
date of such termination, and the provisions of the Loan Documents shall
continue to be fully operative until the Obligations have been fully performed
and Paid in Full. The Liens granted to Lender under the Loan Documents and the
financing statements filed pursuant thereto and the rights and powers of Lender
shall continue in full force and effect notwithstanding the fact that Borrower’s
borrowings hereunder may from time to time be in a zero or credit position until
all of the Obligations have been fully performed and indefeasibly Paid in Full.
 
(b) Upon the occurrence of a Revolver Termination, Credit Parties shall
immediately pay Lender (in addition to the then outstanding principal, accrued
interest and other Obligations relating to the Revolving Facility pursuant to
the terms of this Agreement and any other Loan Document), as yield maintenance
for the loss of bargain and not as a penalty, an amount equal to the applicable
Minimum Termination Fee.
 
13.2   Survival
 
All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Credit Parties in any Loan Document shall survive the
execution and delivery of the Loan Documents, the Closing, the making of the
Advances and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash. The obligations and provisions
of Sections 3.6, 12.1, 12.3, 12.4, 13.1, 13.2, 15.4, 15.7 and 15.10 shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.
 
XIV.
GUARANTY

 
14.1   Guaranty
 
Guarantor hereby unconditionally and irrevocably guarantees the punctual payment
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations of each Credit Party, including, without limitation, Credit Parties,
now or hereafter existing under any Loan Document, whether for principal,
interest (including, without limitation, all interest that accrues after the
commencement of any proceeding of Borrower or any other Credit Party under any
Debtor Relief Laws), fees, commissions, expense reimbursements, indemnifications
or otherwise (such obligations, to the extent not paid by Borrower, the
“Guaranteed Obligations”), and agrees to pay any and all costs, fees and
expenses (including reasonable counsel fees and expenses) incurred by Lender in
enforcing any rights under the guaranty set forth in this Article XIV. Without
limiting the generality of the foregoing, Guarantor’s liability shall extend to
all amounts that constitute part of the Guaranteed Obligations and would be owed
by Borrower or any other Credit Party to Lender under any Loan Document, but for
the fact that they are unenforceable or not allowable due to the existence of
any proceeding under any Debtor Relief Laws involving Borrower or any other
Credit Party.
 
50

--------------------------------------------------------------------------------


14.2   Guaranty Absolute
 
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law
regulation or order now or hereafter in effect in any jurisdiction affecting any
such terms or the rights of Lender with respect thereto. The obligations of
Guarantor under this Article XIV are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against any other
guarantor to enforce such obligations, irrespective of whether any action is
brought against any Credit Party or whether any Credit Party is joined in any
such action or actions. The liability of Guarantor under this Article XIV shall
be irrevocable, absolute and unconditional irrespective of, and, in
consideration of the direct and indirect benefits from the financing
arrangements contemplated herein enjoyed by such Guarantor. Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following: (a) any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto; (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Credit Party or otherwise; (c) any taking, exchange,
release or non-perfection of any Collateral, or any taking, release or amendment
or waiver of or consent to departure from any other guaranty, for all or any of
the Guaranteed Obligations; (d) any change, restructuring or termination of the
corporate, limited liability company or partnership structure or existence of
any Credit Party; (e) promptness, diligence, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Article XIV
and any requirement that Lender exhaust any right or take any action against any
other Credit Party or any other Person or any Collateral; or (f) any other
circumstance (including, without limitation, any statute of limitations) or any
existence of or reliance on any representation by Lender that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or any
other guarantor or surety, other than the defense of payment.
 
This Article XIV is a continuing guaranty and shall (a) remain in full force and
effect until the indefeasible cash payment in full of the Guaranteed Obligations
and all other amounts payable under this Article XIV and irrevocable termination
of the Loan Agreement in accordance with its terms, (b) be binding upon
Guarantor, its successors and assigns and (c) inure to the benefit of, and be
enforceable by, Lender and its successors, assigns, pledgees, transferees. This
Article XIV shall continue to be effective or be reinstated, as the case may be,
if at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned to Lender or any other Person upon the insolvency,
bankruptcy or reorganization of Borrower or any other Credit Party or otherwise,
all as though such payment had not been made. Guarantor hereby waives any right
to revoke this Article XIV, and acknowledges that this Article XIV is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
14.3   Subrogation
 
Guarantor will not exercise any rights that it may now or hereafter acquire
against any other Credit Party or any other guarantor or that arise from the
existence, payment, performance or enforcement of its respective obligations
under this Article XIV, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Lender against any other Credit Party or
any other guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law including,
without limitation, the right to take or receive from any other Credit Party or
any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this Article XIV shall have been indefeasibly
paid in full in cash and all commitments to lend hereunder shall have
terminated. Guarantor agrees that any payment of any Indebtedness of Borrower
now or hereafter held by such Guarantor is hereby subordinated in right of
payment to the irrevocable and indefeasible payment in full in cash of the
Guaranteed Obligations unless otherwise agreed to in writing by Lender or
provided for in this agreement. If any amount shall be paid to a Guarantor in
violation of the immediately preceding sentences, such amount shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Article XIV, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Article XIV thereafter arising.
If (i) a Guarantor shall make payment to Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Article XIV shall be indefeasibly paid in full in
cash and (iii) Lender’s commitment to lend hereunder shall have been terminated,
Lender will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor
 
51

--------------------------------------------------------------------------------


XV.
MISCELLANEOUS

 
15.1   Governing Law; Jurisdiction; Service of Process; Venue
 
The Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding against Credit Parties with respect to
the Obligations, any Loan Document or any related agreement may be brought in
any federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, each Credit Party (i) accepts the non-exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any judgment rendered
thereby, (ii) waives personal service of process, (iii) agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, pursuant to Section 15.5 hereof, (iv) waives any objection to
personal jurisdiction and venue of any action instituted hereunder and agrees
not to assert any defense based on lack of jurisdiction, venue or convenience,
and (v) agrees that this loan was made in Maryland, that Lender has accepted in
Maryland Loan Documents executed by such Credit Party and has disbursed Advances
under the Loan Documents in Maryland. Nothing shall affect the right of Lender
to serve process in any manner permitted by law or shall limit the right of
Lender to bring proceedings against such Credit Party in the courts of any other
jurisdiction having jurisdiction, including any jurisdiction in which Collateral
is located for purposes of exercising rights and remedies with respect to such
Collateral. Any judicial proceedings against Lender involving, directly or
indirectly, the Obligations, any Loan Document or any related agreement shall be
brought only in a federal or state court located in the State of Maryland. All
parties acknowledge that they participated in the negotiation and drafting of
this Agreement, that the parties were represented by counsel of their choice in
connection with the negotiation and drafting of this Agreement, that the parties
to this Agreement are sophisticated parties entering into a commercial
transaction, and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.
 
15.2   Successors and Assigns; Participations; New Lenders
 
The Loan Documents shall inure to the benefit of Lender, Transferees and all
future holders of the Loan, any Note, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns. Each Loan
Document shall be binding upon the Persons’ other than Lender that are parties
thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of any Credit Party. Nothing
contained in any Loan Document shall be construed as a delegation to Lender of
any other Person’s duty of performance. CREDIT PARTIES ACKNOWLEDGE AND AGREE
THAT LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY
NOTE, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER
ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, LOANS, ANY
NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). Each Transferee shall have
all of the rights and benefits with respect to the Loans, Obligations, any
Notes, Collateral and/or Loan Documents held by it as fully as if the original
holder thereof, and either Lender or any Transferee may be designated as the
sole agent to manage the transactions and obligations contemplated therein.
Notwithstanding any other provision of any Loan Document, Lender may disclose to
any Transferee all information, reports, financial statements, certificates and
documents obtained under any provision of any Loan Document. In the event of any
transfer of any portion of Lender’s right and interest in the Obligations of
this Agreement, Lender agrees to so notify the Borrower of such transfer and
include such transferee’s name and contact information, except if such transfer
is to an Affiliate of Lender or any of Lender’s financing sources.
 
52

--------------------------------------------------------------------------------


15.3   Application of Payments
 
To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment shall be revived and shall continue as if such payment had not
been received by Lender. Any payments with respect to the Obligations received
shall be credited and applied in such manner and order as Lender shall decide in
its sole discretion.
 
15.4   Indemnity
 
Each Credit Party jointly and severally shall indemnify Lender, its Affiliates
and its and their respective managers, members, officers, employees, Affiliates,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel, allocable
costs of in-house counsel, and in-house diligence fees and expenses, subject to
the provisions governing payment of in-house counsel and outside counsel fees
set forth in Section 15.7(b)) which may be imposed on, incurred by or asserted
against any Indemnified Person with respect to or arising out of, or in any
litigation, proceeding or investigation instituted or conducted by any Person
with respect to any aspect of, or any transaction contemplated by or referred to
in, or any matter related to, any Loan Document or any agreement, document or
transaction contemplated thereby, whether or not such Indemnified Person is a
party thereto, except to the extent that any of the foregoing results directly
from the gross negligence or willful misconduct of such Indemnified Person as
determined by a final non-appealable judgment entered by a court of competent
jurisdiction, in which case, any previously made reimbursements made pursuant to
this indemnification clause for claims which were due to such gross negligence
or willful misconduct shall be immediately recoverable from such Indemnified
Person. If any Indemnified Person uses in-house counsel for any purpose for
which any Credit Party is responsible to pay or indemnify, each Credit Party
expressly agrees that its indemnification obligations include reasonable charges
for the costs allocable for such work of such in-house counsel, subject to the
provisions governing payment of in-house counsel and outside counsel fees set
forth in Section 15.7(b). Lender agrees to give Credit Parties reasonable notice
of any event of which Lender becomes aware for which indemnification may be
required under this Section 15.4, and Lender may elect (but is not obligated) to
direct the defense thereof, provided that the selection of counsel shall be
subject to Credit Parties’ consent, which consent shall not be unreasonably
withheld or delayed. Any Indemnified Person may, in its reasonable discretion,
take such actions as it deems necessary and appropriate to investigate or defend
any event or take other remedial or corrective actions with respect thereto as
may be necessary for the protection of such Indemnified Person or the
Collateral. Notwithstanding the foregoing, if any insurer agrees to undertake
the defense of an event (an “Insured Event”), Lender agrees not to exercise its
right to select counsel to defend the event if that would cause any Credit
Party’s insurer to deny coverage; provided, however, that Lender reserves the
right to retain counsel to represent any Indemnified Person with respect to an
Insured Event at its sole cost and expense. To the extent that Lender obtains
recovery from a third party other than an Indemnified Person of any of the
amounts that any Credit Party has paid to Lender pursuant to the indemnity set
forth in this Section 15.4, then Lender shall promptly pay to such Credit Party
the amount of such recovery. 
 
53

--------------------------------------------------------------------------------


15.5   Notice 
 
Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
15.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one Business Day after deposit with such courier, or (iii)
facsimile transmission upon sender’s receipt of confirmation of proper
transmission, as applicable.
 
15.6   Severability; Captions; Counterparts; Facsimile Signatures
 
If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.
 
15.7   Expenses
 
(a) Credit Parties shall pay, whether or not the Closing occurs, all costs and
expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches and wire transfer fees and audit expenses), and
reasonable attorneys’ fees and expenses, (i) in any effort to enforce, protect
or collect payment of any Obligation or to enforce any Loan Document or any
related agreement, document or instrument, (ii) in connection with entering
into, negotiating, preparing, reviewing and executing the Loan Documents and/or
any related agreements, documents or instruments, (iii) arising in any way out
of administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender’s Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender’s
transactions with Credit Parties, (vi) in seeking, obtaining or receiving any
advice with respect to its rights and obligations under any Loan Document and
any related agreement, document or instrument, and/or (vii) in connection with
any modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument. All of the
foregoing shall be charged to Credit Parties’ account and shall be part of the
Obligations, and each such amount so charged shall be deemed an Advance under
the Revolving Facility and added to the Obligations, regardless of whether a
Revolver Termination has occurred. Lender acknowledges that it has agreed to a
cap of $15,000 solely with respect to fees and expenses associated with the
business due diligence of originating and closing this Agreement which has been
paid as a deposit to Lender. Lender agrees that, upon written request of
Borrower, it will provide a summary description of any legal matters which were
charged to the account of the Borrower.
 
54

--------------------------------------------------------------------------------


(b)  If Lender or any of its Affiliates uses in-house counsel for any purpose
under any Loan Document for which Credit Parties are responsible to pay or
indemnify, Credit Parties expressly agree that their Obligations include
reasonable charges for such work commensurate with the allocable costs of such
in-house counsel. Notwithstanding anything to the contrary contained in this
Agreement, so long as no Default or Event of Default has occurred and is
continuing, Borrower shall not be required to pay or indemnify Lender for the
allocable cost of the work of staff counsel if Lender has engaged outside
counsel for the same work.
 
15.8   Entire Agreement
 
This Agreement and the other Loan Documents to which Credit Parties are a party
constitute the entire agreement between Credit Parties and Lender with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Credit Parties and Lender. No provision of this Agreement may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Lender and Credit Parties. Each party
hereto acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.
 
15.9   Lender Approvals
 
Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.
 
15.10   Confidentiality and Publicity
 
(a) Lender understands and acknowledges that this Agreement is a material
obligation of the Credit Parties, and as such, must be filed with the Securities
and Exchange Commission (“SEC”) and through such action will become publicly
available. Credit Parties agree to submit to Lender and Lender reserves the
right to review and approve all materials that Credit Parties or any of their
Affiliates prepares that contain Lender’s name or describe or refer to any Loan
Document, any of the terms thereof or any of the transactions contemplated
thereby. Notwithstanding the foregoing, Lender acknowledges and agrees that that
a description of the principle terms of this Agreement will be required to be
stated in the Guarantor’s quarterly and annual reports filed with the SEC, and
Guarantor and its counsel shall have the final authority in any wording so
disclosed; provided, however, that Guarantor will attempt to clear such language
with the Lender prior to any filing. Lender further acknowledges and agrees that
once such language in any SEC filings has been finalized, it can continue to
appear in subsequent SEC filings without any further review by Lender. Credit
Parties shall not, and shall not permit any of their Affiliates to, use Lender’s
name (or the name of any of Lender’s Affiliates) in connection with any of its
business operations, including without limitation, advertising, marketing or
press releases or such other similar purposes, without Lender’s prior written
consent. Lender similarly agrees that it shall not, and shall not permit any of
its Affiliates to, use Credit Parties names or logos (or the names of any Credit
Parties’ Affiliates) in any advertising, marketing or press releases or such
similar purposes, without Credit Parties prior written consent. Nothing
contained in any Loan Document is intended to permit or authorize Credit Parties
or any of their Affiliates to contract on behalf of Lender.
 
55

--------------------------------------------------------------------------------


(b) Credit Parties hereby agree that Lender or any Affiliate of Lender may
disclose any and all information concerning the Loan Documents, as well as any
information regarding Credit Party and its operations, received by Lender in
connection with the Loan Documents to its lenders or funding or financing
sources.
 
15.11   Release of Lender
 
Notwithstanding any other provision of any Loan Document, each Credit Party
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, for and on behalf of itself, its managers, members, directors,
officers, employees, stockholders, Affiliates, agents, representatives,
accountants, attorneys, successors and assigns and their respective Affiliates
(collectively, the “Releasing Parties”), hereby fully and completely releases
and forever discharges the Indemnified Parties and any other Person or Insurer
which may be responsible or liable for the acts or omissions of any of the
Indemnified Parties, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Parties, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the date of the Closing.
Each Credit Party acknowledges that the foregoing release is a material
inducement to Lender’s decision to extend to such Credit Party the financial
accommodations hereunder and has been relied upon by Lender in agreeing to make
the Loans.
 
15.12   Agent
 
                        Lender and its successors and assigns hereby (i)
designate and appoint CapitalSource Finance LLC, a Delaware limited liability
company, and its successors and assigns ("CapitalSource"), to act as agent for
Lender and its successors and assigns under this Agreement and all other Loan
Documents, (ii) irrevocably authorize CapitalSource to take all actions on its
behalf under the provision of this Loan Agreement and all other Loan Documents,
and (iii) to exercise all such powers and rights, and to perform all such duties
and obligations hereunder and thereunder.  CapitalSource, on behalf of Lender,
shall hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents. 
Each Credit Party acknowledges that Lender and its successors and assigns
transfer and assign to CapitalSource the right to act as Lender's agent to
enforce all rights and perform all obligations of Lender contained herein and in
all of the other Loan Documents.  Credit Parties shall within ten Business Days
after Lender's reasonable request, take such further actions, obtain such
consents and approvals and duly execute and deliver such further agreements,
amendments, assignments, instructions or documents as Lender may request to
evidence the appointment and designation of CapitalSource as agent for Lender
and other financial institutions from time to time party hereto and to the other
Loan Documents.
 
56

--------------------------------------------------------------------------------


15.13   Reserved 


15.14   Agreement Controls
 
In the event of any inconsistency between this Agreement and any other Loan
Documents, the terms of this Agreement shall control.
 
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
57

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has duly executed this Revolving Credit
and Security Agreement as of the date first written above.
 

        BORROWER:       NEOGENOMICS, INC., a Florida corporation  
   
   
    By:   /s/ Steven C. Jones   Name:

--------------------------------------------------------------------------------

Steven C. Jones   Its: Chief Financial Officer

 

        GUARANTOR:       NEOGENOMICS, INC., a Florida corporation  
   
   
    By:   /s/ Steven C. Jones   Name:

--------------------------------------------------------------------------------

Steven C. Jones   Its: Chief Financial Officer         NeoGenomics, Inc.   12701
Commonwealth Drive, Suite 9   Fort Myers, Florida 33913         Attention:
Steven C. Jones   Telephone: (239) 768-0600   Facsimile: (239) 768-1672  
E-Mail:                 CAPITALSOURCE FINANCE LLC         By: /s/ David Martin  
Name:

--------------------------------------------------------------------------------

David Martin   Its: General Counsel - Commercial Lending         CapitalSource
Finance LLC   4445 Willard Avenue, 12th Floor   Chevy Chase, MD 20815        
Attention: Healthcare Finance Group, Portfolio Manager   Telephone: (301)
841-2700   Facsimile: (301) 841-2340   E-Mail:  

 
58

--------------------------------------------------------------------------------


EXHIBITS
 
Exhibit A
Form of Borrowing Certificate

Exhibit B
Form of Compliance Certificate

Exhibit C
Form of Solvency Certificate

Exhibit D
Form of Officer’s Certificate





--------------------------------------------------------------------------------


SCHEDULES
 
Schedule 2.3
Borrower’s Accounts

Schedule 5.3A
Proceedings or Investigations

Schedule 5.3B
Third-Party Contracts

Schedule 7.11
Intellectual Property

Schedule 7.15A
Existing Indebtedness, Investments, Guarantees and Certain Contracts

Schedule 7.15B
Indebtedness with a Maturity Date During the Term

Schedule 7.16
Other Agreements

Schedule 7.17
Insurance

Schedule 7.18A
Borrower’s Names

Schedule 7.18B
Places of Business and Chief Executive Offices

Schedule 7.18B
Borrower’s Locations

Schedule 7.2
Consents, Approvals or Authorizations

Schedule 7.3
Capitalization; List of Subsidiaries

Schedule 7.4A
Leases

Schedule 7.4B
Deposit Accounts and Investment Accounts

Schedule 7.5
Affiliate Contracts/Agreements

Schedule 7.6
Litigation

Schedule 7.8
Tax Matters

Schedule 8.8
Post-Closing Matters

Schedule 9.2
Indebtedness

Schedule 9.3
Liens





--------------------------------------------------------------------------------


ANNEX I
 
FINANCIAL COVENANTS
 
1.    Minimum Fixed Charge Coverage Ratio (Adjusted EBITDA/Fixed Charges)
 
For the Test Period ending April 30, 2008, the Fixed Charge Coverage Ratio shall
not be less than 0.0 to 1.0; for the Test Period ending May 31, 2008, the Fixed
Charge Coverage Ratio shall not be less than 0.25 to 1.0; for the Test Period
ending June 30, 2008, the Fixed Charge Coverage Ratio shall not be less than
0.75 to 1.0; and for the Test Period ending July 31, 2008, and each Test Period
ending on the last day of each calendar month thereafter the Fixed Charge
Coverage Ratio shall not be less than 1.25 to 1.0.
 
2.    Minimum Cash Velocity
 
For each calendar month, the collections of Accounts of Borrower collectively
shall not be less than an amount equal to the product of (x) 0.80 multiplied by
(y) the average revenues of Borrower for the immediately preceding three months;
provided that, upon any violation of or failure to comply with this covenant,
Lender shall have the right, in its sole discretion, to consider for all
purposes under the Agreement as though Borrower actually collected Accounts
equal to such minimum required amount.
 
3.    Minimum Liquidity
 
As of Closing and at all times thereafter Minimum Liquidity shall not be less
than $750,000; provided, however, (i) such Minimum Liquidity amount will be
reduced to $500,000 after Borrower has demonstrated that Borrower has achieved a
Fixed Charge Coverage Ratio of 1.0 to 1.0 for any Test Period and (ii) Lender
agrees that it shall eliminate testing of this covenant in the event that
Borrower is in compliance with this Agreement (including all financial covenants
set forth herein) for six consecutive calendar months; provided, further, that,
such consecutive six-month calendar period shall not begin before April 1, 2008.
 
For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:


“Adjusted EBITDA” shall mean, for any period, the sum, without duplication, of
the following for Borrower collectively on a consolidated basis: Net Income,
plus, (a) Interest Expense, (b) taxes on income, whether paid, payable or
accrued, (c) depreciation expense, (d) amortization expense, (e) all other
non-cash, recurring charges and expenses, excluding accruals for cash expenses
made in the ordinary course of business, (f) loss from any sale of assets, other
than sales in the ordinary course of business, (g) non-cash stock option and
warrant based compensation expense and (h) other extraordinary or non-recurring
charges that would not have otherwise been incurred in ordinary course of
business as determined in accordance to GAAP, including but not limited to,
severance payments up to the amounts permitted in Section 9.6, minus (a) gains
from any sale of assets, other than sales in the ordinary course of business and
(b) other extraordinary or non-recurring gains, in each case determined in
accordance with GAAP.
 
“Cash Equivalents” shall mean, as of any date of determination, (a) securities
issued, or directly and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than six months from the date of acquisition, (b) U.S. dollar denominated time
deposits, certificates of deposit and bankers’ acceptances of (i) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor’s Ratings Services
(“S&P”) is at least A-2 or the equivalent thereof or from Moody’s Investors
Service, Inc. (“Moody’s”) is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition (any
bank meeting the qualifications specified in clauses (b)(i) or (ii), an
“Approved Bank”), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a), above,
entered into with any Approved Bank, (d) commercial paper issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody’s, as the case may be, and in each
case maturing within six months after the date of acquisition and (e)
investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.
 

--------------------------------------------------------------------------------


“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, for
Borrower collectively on a consolidated basis, the ratio of (a) Adjusted EBITDA
for the Test Period ended of as of such date, to (b) Fixed Charges for the Test
Period ended as of such date.
 
“Fixed Charges” shall mean, for any period, the sum of the following for
Borrower collectively on a consolidated basis for such period: (a) Total Debt
Service, (b) un-financed Capital Expenditures paid in cash, (c) income taxes
paid in cash or accrued, and (d) dividends and Distributions paid or accrued or
declared (except for Accumulated Distributions from previous Accumulated
Distribution Fiscal Quarters).
 
“Interest Expense” shall mean, for any period, for Borrower collectively on a
consolidated basis for such period: (a) total interest expense (including
without limitation attributable to Capital Leases in accordance with GAAP), (b)
financing fees with respect to all outstanding Indebtedness excluding
amortization of capitalized financing fees associated with the initial closing
of this Agreement to interest expense in accordance with GAAP, and commissions,
discounts and other fees owed with respect to letters of credit and bankers’
acceptance financing and net costs under Interest Rate Agreements.
Notwithstanding the foregoing Interest Expense shall not include any
amortization of non-cash warrant compensation that may be a result of warrants
attached to any debt instrument.
 
“Interest Rate Agreement” shall mean any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.
 
“Minimum Liquidity” shall mean, as of any date of determination, the sum of the
following for Borrower collectively on a consolidated basis as of such date: (a)
unrestricted cash on hand, plus (b) unrestricted Cash Equivalents, plus (c)
unused Availability.


“Net Income” shall mean, for any period, the net income (or loss) of Borrower
collectively on a consolidated basis determined in accordance with GAAP;
provided, however, that there shall be excluded (i) the income (or loss) of any
Person in which any other Person (other than Borrower) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to a Borrower by such Person, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Borrower or is merged into or
consolidated with a Borrower or that Person’s assets are acquired by a Borrower,
(iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, warrants, stock options or stock
appreciation rights issued to former or current employees or consultants,
including officers, of a Borrower, or the exercise of such options or rights, in
each case to the extent the obligation (if any) associated therewith is not
expected to be settled by the payment of cash by a Borrower or any affiliate
thereof, and (v) compensation expense resulting from the repurchase of capital
stock, options and rights described in clause (iv) of this definition of Net
Income.
 
ii

--------------------------------------------------------------------------------


“Test Period” shall mean the three most recent calendar months then ended (taken
as one accounting period), or such other period as specified in the Agreement or
any Annex thereto, provided, that, for the Test Period ending April 30, 2008,
Test Period shall mean the two most recent calendar months then ended (taken as
one accounting period).
 
“Total Debt Service” shall mean, for any period, the sum of the following for
Borrower collectively on a consolidated basis: (i) payments of principal on
Indebtedness for such period, plus (ii) Interest Expense for such period.
 
iii

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REVOLVING CREDIT AND SECURITY AGREEMENT






between






NeoGenomics, Inc., a Florida Corporation, as Borrower
 


 
and
 


 
NeoGenomics, Inc., a Nevada corporation, as Guarantor


 


and






CAPITALSOURCE FINANCE LLC












Dated as of
February 1, 2008
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


REVOLVING CREDIT AND SECURITY AGREEMENT


TABLE OF CONTENTS
 

       
Page
I. DEFINITIONS  
1
  1.1 General Terms  
1
  1.2 Definitions  
2
          II. ADVANCES, PAYMENT AND INTEREST  
16
  2.1 The Revolving Facility  
16
  2.2 The Revolving Loans; Maturity  
17
  2.3 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate  
17
  2.4 Promise to Pay; Manner of Payment  
17
  2.5 Repayment of Excess Advances  
18
  2.6 Payments by Lender  
18
  2.7 Evidence of Loans  
18
          III. INTEREST AND FEES  
19
  3.1 Interest on the Revolving Facility  
19
  3.2 Commitment Fee  
19
  3.3 Unused Line Fee  
19
  3.4 Collateral Management Fee  
19
  3.5 Computation of Fees; Lawful Limits  
19
  3.6 Default Rate of Interest  
20
          IV. GRANT OF SECURITY INTERESTS  
20
  4.1 Security Interest; Collateral  
20
  4.2 Power of Attorney  
20
  4.3 Further Assurances  
21
          V. ADMINISTRATION AND MAINTENANCE OF COLLATERAL  
21
  5.1 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox  
22
  5.2 Accounts  
22
  5.3 Healthcare  
23
  5.4 Medicare and Medicaid Account Debtors and Third-Party Payor Information  
24
  5.5 Collateral Administration  
24
          VI. CONDITIONS PRECEDENT  
25
  6.1 Conditions to Initial Advance and Closing  
25
  6.2 Conditions to Each Advance  
27
          VII. REPRESENTATIONS AND WARRANTIES  
27
  7.1 Organization and Authority  
27
  7.2 Loan Documents  
28
  7.3 Subsidiaries, Capitalization and Ownership Interests  
28
  7.4 Properties  
28
  7.5 Other Agreements  
29
  7.6 Litigation  
29
  7.7 Environmental Matters  
29
  7.8 Potential Tax Liability; Tax Returns; Governmental Reports  
30
  7.9 Financial Statements and Reports  
30

 

--------------------------------------------------------------------------------



  7.10 Compliance with Law  
31
  7.11 Intellectual Property  
32
  7.12 Licenses and Permits; Labor  
32
  7.13 No Default  
32
  7.14 Disclosure  
32
  7.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts  
32
  7.16 Other Agreements  
33
  7.17 Insurance  
33
  7.18 Names; Location of Offices, Records and Collateral  
33
  7.19 Lien Perfection and Priority  
34
  7.20 Investment Company Act  
34
  7.21 Regulations T, U and X  
34
  7.22 Survival  
34
          VIII. AFFIRMATIVE COVENANTS    
34
  8.1 Financial Statements, Borrowing Certificate, Financial Reports and Other
Information  
34
  8.2 [Reserved]  
37
  8.3 Conduct of Business and Maintenance of Existence and Assets  
37
  8.4 Compliance with Legal and Other Obligations  
37
  8.5 Insurance  
38
  8.6 Books and Records  
38
  8.7 Inspections; Periodic Audits and Reappraisals  
38
  8.8 Further Assurances; Post-Closing  
38
  8.9 Use of Proceeds  
39
  8.10 [Reserved]  
39
  8.11 [Reserved]  
39
  8.12 Taxes and Other Charges  
39
  8.13 Payroll Taxes  
40
  8.14 New Subsidiaries  
40
  8.15 [Reserved]  
40
          IX. NEGATIVE COVENANTS  
40
  9.1 Financial Covenants  
40
  9.2 Permitted Indebtedness  
40
  9.3 Permitted Liens  
41
  9.4 Investments; New Facilities or Collateral; Subsidiaries  
41
  9.5 Dividends; Redemptions  
41
  9.6 Transactions with Affiliates  
41
  9.7 Charter Documents; Fiscal Year; Dissolution; Use of Proceeds  
42
  9.8 Truth of Statements  
42
  9.9 IRS Form 8821  
42
  9.10 Transfer of Assets  
43
  9.11 OFAC  
43
  9.12 Payroll Accounts  
43
  9.13 US Lab Litigation  
43
          X. EVENTS OF DEFAULT  
44
          XI. RIGHTS AND REMEDIES AFTER DEFAULT  
46
  11.1 Rights and Remedies  
46
  11.2 Application of Proceeds  
46
  11.3 Rights of Lender to Appoint Receiver  
47

 
ii

--------------------------------------------------------------------------------



  11.4 Rights and Remedies not Exclusive  
47
  11.5 Standards for Exercising Remedies  
47
          XII. WAIVERS AND JUDICIAL PROCEEDINGS  
48
  12.1 Waivers  
48
  12.2 Delay; No Waiver of Defaults  
49
  12.3 Jury Waiver  
49
  12.4 Cooperation in Discovery and Litigation  
49
          XIII. EFFECTIVE DATE AND TERMINATION  
50
  13.1 Termination and Effective Date Thereof  
50
  13.2 Survival  
50
          XIV. GUARANTY  
50
  14.1 Guaranty  
50
  14.2 Guaranty Absolute  
51
  14.3 Subrogation  
51
          XV. MISCELLANEOUS  
52
  15.1 Governing Law; Jurisdiction; Service of Process; Venue  
52
  15.2 Successors and Assigns; Participations; New Lenders  
52
  15.3 Application of Payments  
53
  15.4 Indemnity  
53
  15.5 Notice   
54
  15.6 Severability; Captions; Counterparts; Facsimile Signatures  
54
  15.7 Expenses  
54
  15.8 Entire Agreement  
55
  15.9 Lender Approvals  
55
  15.10 Confidentiality and Publicity  
55
  15.11 Release of Lender  
56
  15.12 Agent  
56
  15.13 Reserved  
56
  15.14 Agreement Controls  
57

 
iii

--------------------------------------------------------------------------------


 
 